

Exhibit 10.06




PRODUCTION SHARING CONTRACT
BETWEEN
THE REPUBLIC OF EQUATORIAL GUINEA
AND
GUINEA ECUATORIALDE PETROLEOS
AND
KOSMOS ENERGY EQUATORIAL GUINEA


FOR
BLOCK “S”








    

--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS AND SCOPE
4


ARTICLE 2
EXPLORATION PERIOD AND RELINQUISHMENTS
11


ARTICLE 3
EXPLORATION WORK OBLIGATIONS
14


ARTICLE 4
ANNUAL WORK PROGRAMS AND BUDGETS
16


ARTICLE 5
APPRAISAL OF A DISCOVERY AND PRODUCTION PERIOD
18


ARTICLE 6
CONDUCT OF PETROLEUM OPERATIONS
22


ARTICLE 7
ROYALTIES, RECOVERY OF PETROLEUM OPERATIONS COSTS, AND DISTRIBUTION OF
PRODUCTION
31


ARTICLE 8
PARTICIPATION INTERESTS
33


ARTICLE 9
TAXATION
33


ARTICLE 10
VALUATION OF CRUDE OIL
34


ARTICLE 11
BONUSES AND SURFACE RENTAL
36


ARTICLE 12
OBLIGATION TO SUPPLY DOMESTIC MARKET
38


ARTICLE 13
NATURAL GAS
38


ARTICLE 14
CUSTOMS REGULATIONS
40


ARTICLE 15
FOREIGN CURRENCY
42


ARTICLE 16
BOOKS, ACCOUNTS, AUDITS AND PAYMENTS
43


ARTICLE 17
TRANSFER, ASSIGNMENT AND CHANGE OF CONTROL
45


ARTICLE 18
INDEMNIFICATION, LIABILITY AND INSURANCE
47


ARTICLE 19
TITLE OF GOODS, EQUIPMENT AND DATA
48


ARTICLE 20
CONFIDENTIALITY
49


ARTICLE 21
TERMINATION
51


ARTICLE 22
UNITIZATION
52


ARTICLE 23
LOCAL CONTENT AND SOCIAL PROGRAMS
52


ARTICLE 24
DECOMMISSIONING
56


ARTICLE 25
APPLICABLE LAW
57


ARTICLE 26
RESOLUTION OF CONFLICTS AND ARBITRATION
58


ARTICLE 27
FORCE MAJEURE
60


ARTICLE 28
ASSISTANCE AND NOTICE
61


ARTICLE 29
MISCELLANEOUS
62


ARTICLE 30
INTERPRETATION
63


ARTICLE 31
EFFECTIVE DATE
64


ANNEX A
CONTRACT AREA
66


ANNEX B
MAP OF THE CONTRACT AREA
67


ANNEX C
ACCOUNTING PROCEDURE
68


ANNEX D
PARENT COMPANY GUARANTEE
84













    

--------------------------------------------------------------------------------





THIS PRODUCTION SHARING CONTRACT is dated this______ day of ______ 2017
BETWEEN:
(1)
THE REPUBLIC OF EQUATORIAL GUINEA (hereinafter referred to as the State),
represented for the purposes of this Contract by the Ministry of Mines and
Hydrocarbons, represented for purposes of its execution by His Excellency Mr.
Gabriel Mbaga OBIANG LIMA, the Minister;

(2)
GUINEA ECUATORIAL DE PETRÓLEOS (hereinafter referred to as the National
Company), acting in its own name and legal right for the purposes of this
Contract and represented for purposes of its execution by Mr. Antonio OBURU
ONDO, in his capacity as Director General; and

(3)
KOSMOS ENERGY EQUATORIAL GUINEA, a company organized and existing under the laws
of the Cayman Islands, under company registration number WT-269135 and having
its registered office at do Circumference (Cayman), P.O. Box 32322, 4th Floor,
Century Yard, Cricket Square, Elgin Avenue, George Town, Grand Cayman, KY1-1209,
Cayman Islands (hereinafter referred to as Company), represented for the
purposes of this Contract by Andrew G. Inglis, in his capacity as President.



RECITALS:
(A)
WHEREAS, all Hydrocarbons existing within the territory of the Republic of
Equatorial Guinea, as set forth in the Hydrocarbons Law, are national resources
owned exclusively by the State;

(B)
WHEREAS, the State wishes to promote the development of Hydrocarbon deposits
within the Contract Area and the Contractor desires to associate itself with the
State with a view to accelerating the Development and Production of Hydrocarbons
within the Contract Area;

(C)
WHEREAS, the Contractor has the financial ability, technical competence and
professional skills necessary to carry out Petroleum Operations in accordance
with this Contract and good oil field practices; and

(D)
WHEREAS, the Parties desire to enter into this Contract in accordance with the
Hydrocarbons Law, which allows for agreements to be entered into between the
State and foreign investors in the form of a production sharing contract,
through direct negotiation or by international public tender.

NOW THEREFORE, in consideration of the undertakings and mutual covenants
contained herein, the Parties agree as follows:




    

--------------------------------------------------------------------------------





Article 1
DEFINITIONS AND SCOPE
1.1
Definitions

Except where the context otherwise indicates or as defined in the Hydrocarbons
Law or Petroleum Regulations, the following words and expressions shall have the
following meanings:
1.1.1
Accounting Procedure means the accounting procedure set forth in Annex C.

1.1.2
Affiliated Company or Affiliate of any specified Person means any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control of such specified Person or other Person.

1.1.3
Annual Budget means the expenditure of the Contractor with respect to an Annual
Work Program.

1.1.4
Annual Work Program means an itemized statement of the Petroleum Operations to
be carried out in the Contract Area during a Calendar Year.

1.1.5
Appraisal Area means an area within the Contract Area encompassing the
geographical extent of a Discovery that is subject to an Appraisal work program
and corresponding budget in accordance with Article ‎5.2.

1.1.6
Appraisal Well means a Well drilled following a Discovery, with the objective of
delimiting and mapping the reservoir, and also to estimate the quantity of
recoverable Hydrocarbons.

1.1.7
Associated Natural Gas means all Natural Gas produced from a reservoir the
predominant content of which is Crude Oil and which is separated from Crude Oil
in accordance with generally accepted international petroleum industry practice,
including free gas cap, but excluding any liquid Hydrocarbons extracted from
such gas either by normal field separation, dehydration or in a gas plant.

1.1.8
Barrel means a quantity or unit of Crude Oil equal to 158.9874 liters (forty-two
(42) United States gallons) at a temperature of fifteen point five six degrees
(15.56°) Centigrade (sixty degrees (60°) Fahrenheit) and at one (1) atmosphere
of pressure.

1.1.9
BEAC means Banco de los Estados de África Central (Bank of the States of Central
Africa).

1.1.10
Book Value means the value at which the asset is carried on the balance sheet
prepared in accordance with generally accepted accounting practices used in the
international petroleum industry.

1.1.11
Business Day means a day on which the banks are generally open for business in
Equatorial Guinea and Dallas, Texas.

1.1.12
Calendar Year or Year means a period of twelve (12) months commencing on 1
January and ending on the following 31 December of the same year according to
the Gregorian Calendar.



4



--------------------------------------------------------------------------------




1.1.13
Change in Law means, with respect to ‎Article 25, any change in the laws,
decrees, regulations or standards of Equatorial Guinea, effective as of January
1, 2017, including with respect to any fiscal, taxes, Customs, or currency
control, any change in the interpretation or application of, or in the customs
and practices related to, such laws (the provisions of this Contract are deemed
to conform to said interpretation and application from the date hereof) Decrees,
regulations or rules of Equatorial Guinea and excludes all laws, decrees,
regulations or standards which: (i) are related to health, safety, labor and the
environment, (ii) are consistent with the international practices and standards
of the oil and gas industry, and (iii) are applied on a non-discriminatory
basis.

1.1.14
CIF has the meaning set out in the publication of the International Chamber of
Commerce, INCOTERMS 2010.

1.1.15
Commercial Discovery means a Discovery that the Contractor has determined to be
economically viable and so submits a Development and Production Plan for such
Discovery for the approval of the Ministry.

1.1.16
Cost Recovery Oil has the meaning ascribed to it in Article ‎7.2.1.

1.1.17
Contractor means the Company and the National Company.

1.1.18
Contract means this production sharing contract, including its Recitals and
Annexes.

1.1.19
Contract Year means a period of twelve (12) consecutive months according to the
Gregorian calendar, counted from the Effective Date of this Contract or from the
anniversary of such Effective Date.

1.1.20
Contract Area or Area means the geographic area within the territory of
Equatorial Guinea, which is the subject of this Contract. Such Contract Area
shall be described in Annex A and illustrated in Annex B, as it may be changed
by relinquishments of the Contractor in accordance with this Contract.

1.1.21
Control, when used with respect to any specified Person, means the power to
direct, administer and dictate policies of such Person through the ownership of
a percentage of such Person’s equity sufficient to hold a majority of voting
rights in an ordinary shareholders meeting. The terms Controlling and Controlled
have meanings correlative to the foregoing.

1.1.22
Crude Oil means Hydrocarbons which are produced at the wellhead in a liquid
state at atmospheric pressure including asphalt and ozokerites, and the liquid
Hydrocarbons known as condensate and/or Natural Gas liquids obtained from
Natural Gas by condensation or extraction through field separation units.

1.1.23
Dated Brent means a quote published daily in the Crude Oil Market Platts
Bulletin that reflects the price of a North Sea Brent crude oil blend charge
over a given period.

1.1.24
Development and Production Plan has the meaning ascribed to it in
Article ‎5.5.1.

1.1.25
Delivery Point means that point located within the jurisdiction of Equatorial
Guinea at which Hydrocarbons reach (i) the inlet flange at the FOB export 3
vessel, (ii) the loading facility metering station of a pipeline or (iii) such
other point within the jurisdiction of Equatorial Guinea as may be agreed by the
Parties.



5



--------------------------------------------------------------------------------




1.1.26
Development and Production Area means an area within the Contract Area
encompassing the geographical extent of a Commercial Discovery subject to a
Development and Production Plan in accordance with Article ‎5.5.

1.1.27
Development and Production Costs means all costs, expenses and liabilities
incurred by the Contractor in connection with Development and Production
Operations in a Development and Production Area, excluding all Exploration Costs
incurred in the Development and Production Area prior to the establishment of
any Field, as determined in accordance with this Contract and the Hydrocarbons
Law.

1.1.28
Development and Production Operations means all operations, other than
Exploration Operations, conducted to facilitate the Development and Production
of Hydrocarbons from the Contract Area to the Delivery Point, but excluding the
refining and distribution of Hydrocarbon products.

1.1.29
Development Well means a Well, other than an Exploration Well or an Appraisal
Well, drilled with the purpose of producing or improving the Production of
Hydrocarbons, including Exploration Wells and Appraisal Wells completed as
production or injection Wells.

1.1.30
Discovery means the finding by the Contractor of Hydrocarbons whose existence
within the Contract Area was not known prior to the Effective Date or
Hydrocarbons within the Contract Area which had not been declared a Commercial
Discovery prior to the Effective Date and which are measurable by generally
accepted international petroleum industry practices.

1.1.31
Dividend Withholding Tax has the meaning ascribed to it in Article ‎17.1.1.

1.1.32
Dollars or $ means the legal tender of the United States of America.

1.1.33
Effective Date means the date of receipt by the Contractor of the ratification
by the State of this Contract pursuant to ‎Article 31.

1.1.34
Equatorial Guinea means the Republic of Equatorial Guinea.

1.1.35
Exploration Operations include geological and geophysical studies, aerial
mapping, investigations relating to subsurface geology, stratigraphic test
drilling, Exploration Wells, Appraisal Wells and related activities such as
drill site preparation, surveying and all work connected therewith that is
conducted in relation to the Exploration for and Appraisal of Hydrocarbon
deposits in the Contract Area.

1.1.36
Exploration Costs means all costs, expenses and liabilities incurred by the
Contractor in connection with Exploration Operations in the Contract Area, as
determined in accordance with this Contract and the Hydrocarbons Law.

1.1.37
Extension Period means the First Extension Period and the Second Extension
Period individually.

1.1.38
Exploration Periods means the Initial Exploration Period, an Extension Period
and any further extensions thereof as set out in Article ‎2.2.1.

1.1.39
Exploration Well means any Well whose sole objective is to verify the existence
of Hydrocarbons or to study all the necessary elements that might lead to a
Discovery.



6



--------------------------------------------------------------------------------




1.1.40
Field means a Discovery or an aggregation of Discoveries that is established as
a Field in accordance with ‎Article 5 and can be developed commercially after
taking into account all pertinent operational, economic and financial data
collected during the performance of the Appraisal work program or otherwise, in
accordance with generally accepted international petroleum practices. A Field
may consist of a Hydrocarbon reservoir or multiple Hydrocarbon reservoirs all
grouped on or related to the same individual geological structural or
stratigraphic conditions, or areas that are not related but will be developed by
using a single Development and Production Plan. All deposits superimposed,
adjacent to or underlying a Field in the Contract Area shall form part of the
said Field.

1.1.41
FOB has the meaning set out in the publication of the International Chamber of
Commerce, INCOTERMS 2010.

1.1.42
First Extension Period means the period of one (1) Contract Year commencing
immediately after the conclusion of the Initial Exploration Period.

1.1.43
First Exploration Sub-Period means the first three (3) Contract Year(s) of the
Initial Exploration Period.

1.1.44
First Oil means, in respect of each Development and Production Area, the date on
which production of Hydrocarbons under a program of regular production, lifting
and sale commences.

1.1.45
Gross Revenues means the total income from sales of Total Disposable Production
plus the equivalent monetary value of any other disposal of Total Disposable
Production from the Contract Area during any Calendar Year.

1.1.46
Hydrocarbons means all natural organic substances composed of carbon and
hydrogen, including Crude Oil and Natural Gas that may be found and extracted
from, or otherwise produced and saved from the Contract Area.

1.1.47
Hydrocarbons Law means Law No. 8/2006 dated 3 November 2006 of Equatorial
Guinea, and any law that amends it or replaces it.

1.1.48
Initial Exploration Period means a period of five (5) Contract Years from the
Effective Date, subdivided into two sub-periods of three (3) Contract Years for
the First Exploration Sub-Period and two (2) Contract Years for the Second
Exploration Sub-Period.

1.1.49
Joint Operating Agreement or JOA means the joint operating agreement that
regulates the internal relations of the Parties comprising the Contractor for
the conduct of Petroleum Operations in the Contract Area,

1.1.50
LIBOR means the interest rate at which Dollar deposits of six (6) months
duration are offered in the London Inter Bank Market, as published in the
Financial Times of London. The applicable LIBOR rate for each month or part
thereof within an applicable interest period shall be the interest rate
published in the Financial Times of London on the Last Business Day of the
immediately preceding calendar month. If no such rate is quoted in the Financial
Times of London during a period of five (5) consecutive Business Days, another
rate (for example, the rate quoted in the Wall Street Journal) chosen by mutual
agreement between the Ministry and the Contractor will apply.



7



--------------------------------------------------------------------------------




1.1.51
Market Price means the FOB price for Crude Oil calculated in accordance with
‎Article 10.

1.1.52
Material Contract means a contract with a value greater than five hundred
thousand Dollars ($500,000) with respect to Exploration Operations or to one
million Dollars ($1,000,000) in respect of Development Operations or Production
Operations with (i) a Operator Affiliate, when the contract has not been
previously and specifically approved in an Annual Budget as a contract to be
carried out by an Affiliate or (ii) a non-Affiliate of the Operator. In the
event that a law or regulation establishes a value higher than that stipulated
in this definition for the supervision of contracts by the State, this
definition will be amended to reflect the new higher limit.

1.1.53
Maximum Efficient Production Rate means the maximum efficient production rate of
Hydrocarbons from a Field, that does not damage reservoir formations and does
not cause excessive decline or loss of reservoir pressure in accordance with
good oil field practice and as agreed in accordance with Article ‎6.4.

1.1.54
Member State of CEMAC means a country that is a member of the Central African
Economic and Monetary Community.

1.1.55
Member State of the OHADA means a country that is a member of the Organization
for the Harmonization of Commercial Law in Africa.

1.1.56
Minimum Retention means that the Operator and its Affiliates shall maintain a
minimum deposit amount. This amount shall be measured annually and per Calendar
Year, at one or more banks chosen by the Operator and operating in Equatorial
Guinea. The amounts will be as follows:

(a)
From the effective date until the approval of the first Development and
Production Plan, a deposit amount equivalent to ten per cent (10 %) of the
Annual Budget applicable to such Calendar Year;

(b)
From the approval of the first Development and Production Plan, and until First
Oil, a deposit amount equivalent to point five per cent (0.5 %) of the Annual
Budget applicable to such Calendar Year; and

(c)
From First Oil until the end of Operations,, a deposit amount equivalent to a
five per cent (5 %) of the Annual Budget applicable to such Calendar Year;
provided that

(d)
If, at any time, a later Development and Production Plan is approved and should
this Plan require a development operation, the deposit amount required shall
return to a point five per cent (0.5 %) of the Annual Budget applicable to such
Calendar Year, until the year following the year during which the development
operations foreseen in such Development and Production Plan cease to exist.

1.1.57
Minimum Work Program has the meaning ascribed to it in Article ‎3.1.

1.1.58
Ministry means the Ministry of Mines and Hydrocarbons of Equatorial Guinea, the
entity responsible for supervising Petroleum Operations in coordination with
other Government bodies within the respective areas of their competence, and any
successor.



8



--------------------------------------------------------------------------------




1.1.59
National Company for the purposes of this Contract, means Equatorial Guinea of
Petroleum (GEPetrol), as a national oil company of Equatorial Guinea; or any
successor state company.

1.1.60
National Company’s Participation Interest means the Participation Interest of
the National Company as set forth in Article ‎1.3.

1.1.61
Natural Gas means those Hydrocarbons that, at atmospheric conditions of
temperature and pressure, are in a gaseous state including dry gas, wet gas and
residual gas remaining after extraction, treatment, processing, or separation of
liquid Hydrocarbons from wet gas, as well as gas or gases produced in
association with liquid or gaseous Hydrocarbons.

1.1.62
Net Crude Oil has the meaning ascribed to it in Article ‎7.3.

1.1.63
Net Natural Gas has the meaning ascribed to in Article ‎13.3.5.

1.1.64
Parties or Party means the parties or a party to this Contract, as the context
may require.

1.1.65
Participation Interest means for each Party comprising the Contractor, the
undivided percentage share of such Party in the rights and obligations under
this Contract, as is specified in Article ‎1.3.

1.1.66
Person means any individual, firm, company, corporation, society, trust,
foundation, government, state or agency of the state or any association or
partnership (whether or not having separate legal personality) or two or more of
these.

1.1.67
Petroleum Operations means all operations related to Exploration, Development,
Production, transportation, storage, conservation, decommissioning, sale and/or
other disposal of Hydrocarbons from the Contract Area to the Delivery Point and
any other work or activities necessary or ancillary to such operations; these
operations and activities shall be carried out in accordance with this Contract
and the Hydrocarbons Law and shall not include transport outside of Equatorial
Guinea.

1.1.68
Petroleum Operations Costs means Exploration Costs and/or Development and
Production Costs (as the context may require) incurred by the Contractor in the
carrying out of Petroleum Operations, as determined in accordance with this
Contractor and the Accounting Procedure,

1.1.69
Petroleum Regulations means all regulations promulgated by the Ministry pursuant
to the Hydrocarbons Law.

1.1.70
Platts means Platts Crude Oil Marketwire, or if Platts Crude Oil Marketwire
ceases to be published then another similar daily international publication that
lists benchmark crude oil prices and which is agreed at the time between the
Parties.

1.1.71
Quarter means a period of three (3) consecutive months beginning on 1 January, 1
April, 1 July or 1 October and ending on 31 March, 30 June, 30 September or 31
December, respectively.

1.1.72
Reserve Fund has the meaning ascribed to it in Article ‎24.3.1.



9



--------------------------------------------------------------------------------




1.1.73
Royalties means an entitlement of the State over Hydrocarbons produced and saved
from the Contract Area, and not utilized in Petroleum Operations, based on
percentages calculated as a function of the daily rate of the Total Disposable
Production as determined in accordance with Article ‎7.1,

1.1.74
Second Extension Period) means the period of one (1) Contract Year commencing
immediately after the end of the First Extension Period.

1.1.75
Second Exploration Sub-Period means the final two (2) Contract Year(s) of the
Initial Exploration Period.

1.1.76
Taxes mean the coercive financial payments in accordance to the Tax Laws, that
the State, local authorities and other public entities, demand in the exercise
of their sovereign power. These taxes will be levied on each of the Parties
comprising the Contractor and all other applicable Persons.

1.1.77
Tax Laws means Law No. 412004 dated 28 October 2004 of Equatorial Guinea, and
Law No. 2/2007 dated 16 May 2007 of Equatorial Guinea, and any law that amends
one or both of them or replaces one or both of them.

1.1.78
Transfer Fee has the meaning ascribed to in Article ‎17.2.1.

1.1.79
Total Disposable Production means all Hydrocarbons produced and saved from a
Development and Production Area less the quantities used for Petroleum
Operations.

1.1.80
Unassociated Natural Gas means all gaseous Hydrocarbons produced from Natural
Gas reservoirs, and includes wet gas, dry gas and residual gas remaining after
the extraction of liquid Hydrocarbons from wet gas.

1.1.81
Well means any opening in the ground or seabed made or being made by drilling or
boring, or in any other manner, for the purpose of exploring and/oi discovering,
evaluating or producing Crude Oil or Natural Gas, or for the injection of any
fluid or gas into an underground formation other than a seismic hole.

1.1.82
Withholding Tax Waiver has the meaning ascribed to it in Article ‎17.1.1.

1.2
Scope

1.2.1
This Contract is a production sharing contract awarded pursuant to Chapter IV of
the Hydrocarbons Law. In accordance with the provisions of this Contract and the
Hydrocarbons Law, the Ministry shall be responsible for supervising Petroleum
Operations in the Contact Areas.

1.2.2
The State grants to the Contractor the sole and exclusive right and charge of
conducting all Petroleum Operations in the Contract Area during the term of this
Contract. In consideration of this, the Contractor shall:

(a)
be responsible to the State as an independent contractor, for the execution of
the Petroleum Operations in accordance with the provisions of this Contract and
the Hydrocarbons Law;

(b)
provide all funds, machinery, equipment, technology and personnel prudent and
necessary to conduct Petroleum Operations; and



10



--------------------------------------------------------------------------------




(c)
diligently, with due regard to good oil field practice, perform at its exclusive
responsibility and risk all investments and contractual obligations necessary
for conducting Petroleum Operations in accordance with this Contract.

1.2.3
All Petroleum Operations Costs shall be recoverable and deductible for tax
purposes in the manner set forth in this Contract and the Hydrocarbons Law.

1.2.4
During the term of this Contract, the total Production achieved as a consequence
of Petroleum Operations shall be shared between the Parties in accordance with
‎Article 7.

1.3
Participation Interests

On the Effective Date the Participation Interests of the Parties comprising the
Contractor are as follows:
Kosmos Energy
80%
The National Company
20%
Total
100%




ARTICLE 2    
EXPLORATION PERIOD AND RELINQUISHMENTS
2.1
Initial Exploration Period

As of and from the Effective Date, the Contractor is authorized to conduct
Exploration Operations in the Contract Area during the Initial Exploration
Period.
2.1.1
Upon the fulfillment by the Contractor of its Exploration obligations set forth
in Article ‎3.1.1 with respect to the First Exploration Sub-Period, the
Contractor may elect to enter the Second Exploration Sub-Period.

2.1.2
To elect to enter the Second Exploration Sub-Period, the Contractor shall file a
request with the Ministry at least two (2) months prior to the expiry of the
First Exploration Sub-Period. The Ministry shall not unreasonably withhold or
delay the granting of such request; provided that the Contractor has complied
with all of its obligations in the First Exploration Sub-Period and shall not be
otherwise in breach of this Contract.

2.2
Extension Periods

2.2.1
Upon the fulfillment by the Contractor of its Exploration obligations set forth
in Articles ‎3.1.1 and ‎3.1.2 with respect to the Initial Exploration Period,
the Contractor may request up to two (2) extensions of one (1) year each of the
Initial Exploration Period.

2.2.2
For each Extension Period, the Contractor shall file a request with the Ministry
at least two (2) months prior to the expiry of the Initial Exploration Period,
or as the case may be, the First Extension Period. The Ministry shall not
unreasonably withhold or delay the granting of such Extension Period; provided
that the Contractor



11



--------------------------------------------------------------------------------




has complied with all of its obligations in the Initial Exploration Period and
the First Extension Period, as applicable, and shall not be otherwise in breach
of this Contract.
2.2.3
Each request for an Extension Period shall be accompanied by a map specifying
the Contract Area proposed to be retained by the Contractor, along with a report
specifying any work performed in the proposed relinquished area since the
Effective Date and the results obtained therefrom.

2.2.4
If upon expiry of the Initial Exploration Period, or of any Extension Period,
any Appraisal work program with respect to a Discovery is still under progress
or an Exploration Well is still under progress, the Contractor shall be entitled
to an additional extension of the then current Exploration Period necessary to
complete the work in progress. Furthermore, where Appraisal work has not yet
been completed by the Contractor at the time at which a relinquishment
contemplated by Article ‎2.4 is due, the requirement to relinquish shall be
suspended until such time that the Contractor completes the said Appraisal work,
commerciality is determined and, if applicable, the related establishment of a
Field is approved or denied. Any additional extension granted under this Article
‎2.2.4 shall not exceed one (1) Contract Year, or such longer period as may be
approved by the Ministry, plus the period of time established under ‎Article 5
necessary for the evaluation of a marketing plan, the preparation of a
Development and Production Plan and the Ministry’s response.

2.2.5
In the event additional time is needed to complete said Appraisal work as set
out in Article ‎2.2.4, the Contractor shall file a request for an extension with
the Ministry at least two (2) months prior to the expiry of the current Initial
Exploration Period or Extension Period, as applicable. In the event additional
time is needed to complete an Exploration Well still under progress, the current
Initial Exploration Period or Extension Period, as applicable, upon notification
to the Ministry, will be extended automatically for such time necessary to
complete said Exploration Well and an additional thirty (30) days to allow for
the time to deliver the notice of Discovery as required in Article ‎5.1.

2.3
Termination

Should the Contractor decide:
(a)
not to extend the Initial Exploration Period (or not to enter the Second
Exploration Sub-Period) and no Field has been established during such period; or

(b)
to extend the Initial Exploration Period and no Field has been established
during an Extension Period or any additional extension thereof,

this Contract shall automatically terminate.
2.4
Mandatory Relinquishments

2.4.1
The Contractor must relinquish to the State thirty percent (30%) of the initial
surface area of the Contract Area by the end of the Initial Exploration Period,
twenty-five percent (25%) of the remaining area by the end of the First
Extension Period, and the remainder of the Contract Area by the end of the
Second Extension Period, or at the end of the Initial Exploration Period or the
First Extension Period, if no further extension is requested by the Contractor.
To determine the area or areas which the



12



--------------------------------------------------------------------------------




Contractor shall relinquish, the following areas shall be excluded for the
purposes of such calculation:
(a)
areas designated as an Appraisal Area;

(b)
Development and Production Areas;

(c)
areas for which the approval of a Development and Production Plan is pending,
until finally decided;

(d)
the area of any Field, including any Field which may be subject to unitization
pursuant to ‎Article 22; and

(e)
any area reserved for a possible Unassociated Natural Gas Appraisal in relation
to which the Contractor is engaged in discussions with the Ministry in
accordance with Article ‎13.1.

2.4.2
Upon expiry of the applicable final extension period indicated in Article ‎2.2,
and subject to the provisions of Article ‎2.2.4, the Contractor shall relinquish
the remainder of the Contract Area, with the exception of:

(a)
Development and Production Areas;

(b)
those areas for which an application for a Development and Production Area is
pending, until finally decided;

(c)
the area of any Field, including any Field which may be subject to unitization
pursuant to ‎Article 22; and

(d)
any area reserved for a possible Unassociated Natural Gas Appraisal in relation
to which the Contractor is engaged in discussions with the Ministry in
accordance with ‎Article 13.

2.5
Voluntary Relinquishments

2.5.1
Subject to the Contractor’s obligations under ‎Article 24 and the Hydrocarbons
Law, the Contractor may at any time notify the Ministry upon three (3) months
prior notice that it relinquishes all of its rights over all or any part of the
Contract Area.

2.5.2
In no event shall any voluntary relinquishment by the Contractor of rights over
all or any part of the Contract Area reduce the Exploration obligations of the
Contractor set forth in ‎Article 3.

2.6
Involuntary Relinquishments

2.6.1
Should the Contractor, during the First Exploration Sub-Period (as may be
extended), (i) be unable to fulfill its Minimum Work Program pursuant to Article
‎3.1.1(a) or (ii) be unable fulfill its Minimum Work Program pursuant to Article
‎3.1.1(b), excluding for reasons of Force Majeure or acts or failure to act by
the State, including failure to deliver the data package referenced in Article
‎3.1.1(b), then the Contractor will relinquish all its rights on the whole of
the Contract Area at the end of the First Exploration Sub-Period (as may be
extended).



13



--------------------------------------------------------------------------------




2.7
Relinquishments Generally

2.7.1
No relinquishment made in accordance with Articles ‎2.4 or ‎2.5 shall relieve
the Contractor from its obligation to pay surface rentals accrued or make
payments due and payable as a result of Petroleum Operations conducted up to the
date of relinquishment.

2.7.2
The Contractor shall, in accordance with good oil field practice, propose the
geographic location of the portion of the Contract Area that it proposes to
retain, and which shall have a continuous geometric shape going from North to
South and East to West delimited as a minimum by one minute (1’) of latitude or
longitude or by natural boundaries and such area shall also be subject to the
approval of the Ministry and shall be deemed approved after sixty (60) days.


ARTICLE 3    
EXPLORATION WORK OBLIGATIONS
3.1
Minimum Work Program

During the Exploration Period, the Contractor undertakes to carry out the
following Minimum Work Program:
3.1.1
During the First Exploration Sub-Period, the Contractor must:

(a)
acquire, process, and interpret 1,200 square kilometers of new 3D seismic data;
and

(b)
acquire all existing data packages (both seismic and well) over the Area for two
million one hundred ten thousand Dollars ($2,110,000). All costs of data
acquisition shall be cost recoverable.

The minimum expenditure for this Sub-Period shall be four million Dollars
($4,000,000).
3.1.2
During the Second Exploration Sub-Period, the Contractor must drill a minimum of
one (1) Exploration Well to a minimum depth of the deepest target interval in
the approved well program. The minimum expenditure for this period shall be
thirty million Dollars ($30,000,000).

3.1.3
if the Contractor elects to enter the First Extension Period, the Contractor
must perform technical work on geological and geophysical studies and surveys.
The minimum expenditure for this period shall be seven hundred thousand Dollars
($700,000).

3.1.4
If the Contractor elects to enter the Second Extension Period, the Contractor
must drill a minimum of one (1) Exploration Well to a minimum depth of the
deepest target interval in the approved well program. The minimum expenditure
for this period shall be thirty million Dollars ($30,000,000).

3.1.5
However, if the Contractor has performed work exceeding the Minimum Work Program
required of it under any of Articles ‎3.1.1, ‎3.1.2 or ‎3.1.3, then the excess
work, including Wells, is carried over to the next Sub-Period or Extension
Period, and shall be deducted from the Minimum Work Program and the minimum
expenditure for such next Sub-Period or Extension Period.



14



--------------------------------------------------------------------------------




3.1.6
If the Contractor fulfills the Minimum Work Program (as set out in Articles
‎3.1.1, ‎3.1.2, ‎3.1.3, and ‎3.1.4) as applicable for each such Sub-Period and
Extension Period, then the Contractor shall be deemed to have satisfied the
minimum expenditure for each such Sub-Period and Extension Period, as
applicable.

3.2
Minimum Depth of Wells

3.2.1
Each Exploration Well set forth above must be drilled to the minimum depth
specified above in Article ‎3.1.2 or ‎3.1.4, as the case may be, or to a lesser
depth if authorized by the Ministry in accordance with this Article or if
discontinuing drilling is justified by one of the following reasons:

(a)
the economic basement is encountered at a depth less than the stipulated minimum
contractual depth;

(b)
continued drilling is clearly dangerous because of abnormal pressure in the
formation;

(c)
rock formations are encountered, the hardness of which makes it impracticable to
continue drilling with appropriate equipment; or

(d)
Hydrocarbon bearing formations are encountered that require the installation of
protective casings which excludes the possibility of reaching the minimum
contractual depth.

3.2.2
For the purposes of Article ‎3.2.1, economic basement means any stratum in and
below which the geological structure or physical characteristics of the rock
sequence do not have the properties necessary for the accumulation of
Hydrocarbons in commercial quantities and which also reflects the maximum depth
at which any accumulation of this type can be reasonably expected.

3.3
Cessation of Drilling

In respect of Article ‎3.2.1(b) and to the extent practicable where a prudent
operator would immediately cease drilling operations, the Contractor shall
inform the Ministry prior to the interruption or cessation of any drilling. The
Ministry shall respond as soon as practicable and in any event within three (3)
days counted from the date of receipt of such request.
3.4
Substitute Wells

If any obligatory Exploration Well is abandoned due to events or problems as set
out in Article ‎3.2.1(a), ‎(b), ‎(c) and ‎(d) and, at the time of such
abandonment, the Exploration Costs for such Well have equaled or exceeded thirty
million Dollars ($30,000,000), for all purposes of this Contract, the Contractor
shall be deemed to have fulfilled the Minimum Work Program obligations for the
relevant period. If any obligatory Exploration Well is abandoned due to
insurmountable technical problems, and if at the time of such abandonment, the
Exploration Costs for such Well are less than thirty million Dollars
($30,000,000) then the Contractor shall have the option to either:
(a)
drill a substitute Exploration Well at the same or another location to be agreed
with the Ministry; or



15



--------------------------------------------------------------------------------




(b)
pay the Ministry an amount equal to the difference between thirty million
Dollars ($30,000,000) and the amount of Exploration Costs actually spent in
connection with such Exploration Well; and

(c)
such substitute well or payment per Articles ‎3.4(a) or ‎(b) shall be deemed to
have fulfilled the Minimum Work Program obligations for the relevant Sub-Period
or Extension Period.

3.5
Provision of Guarantee

On or prior to the Effective Date, each of the Parties comprising the Contractor
(other than the National Company) shall provide to the State, at the sole
discretion of the Ministry, either (i) a parent company guarantee in the form
set forth in Annex D from a company acceptable to the Ministry in the amount of
two hundred million Dollars ($200,000,000), or (ii) an irrevocable standby
letter of credit from a first class international financial institution
acceptable to the Ministry in the amount of the minimum expenditure obligations
of the Contractor corresponding to the Minimum Work Program of the then current
Sub-Period or Extension Period, as applicable, and which shall remain valid and
effective for six (6) months after the end of the relevant Sub-Period, any
Extension Period and any additional extension thereof, as applicable. If the
Parties comprising the Contractor (other than the National Company) fail to
deliver to the Ministry the required guarantee within fifteen (15) Business Days
from the Effective Date, this Contract shall be considered null and void without
any further procedure or notice.
3.6
Participation Interest of the National Company

For the purposes of this ‎Article 3 any expenditure of the Parties comprising
the Contractor (other than the National Company) under Article ‎8.2 shall be
treated as an expenditure for the purpose of satisfying the minimum expenditure
obligations set out herein.

ARTICLE 4    
ANNUAL WORK PROGRAMS AND BUDGETS
4.1
Submission of Annual Work Program

No later than ninety (90) days prior to the beginning of each Calendar Year, or
for the first Calendar Year no later than sixty (60) days after the Effective
Date, the Contractor shall prepare and submit for approval by the Ministry a
detailed and itemized Annual Work Program divided into Quarters, along with the
corresponding Annual Budget for the Contract Area setting forth the Petroleum
Operations the Contractor proposes to carry out during such Calendar Year. The
Annual Budget shall be presented in the official format of the Ministry.
4.2
Form and Approval of Annual Work Program

4.2.1
Each Annual Work Program and corresponding Annual Budget shall be broken down
into the various Exploration Operations and, as applicable, the Appraisal
operations for each Appraisal Area and the Development and Production Operations
for each Development and Production Area. The Ministry may propose amendments or
modifications to the Annual Work Program and corresponding Annual Budget, by
giving notice to the Contractor and including reasons for such amendments or
modifications, within sixty (60) days following receipt of such Annual Work



16



--------------------------------------------------------------------------------




Program and Annual Budget. ln such event the Ministry and the Contractor shall
meet as soon as possible to review the amendments or modifications proposed by
the Ministry and establish by mutual agreement the Annual Work Program and
corresponding Annual Budget. The parts of the Annual Work Program for which the
Ministry does not require amendment or modification will be deemed approved and
must be completed by the Contractor within the stated time period, provided they
may be undertaken on an individual basis. With respect to the parts of the
Annual Work Program for which the Ministry proposes any amendment or
modification, the date of approval of the Annual Work Program and corresponding
Annual Budget shall be the date on which the Ministry and the Contractor reach
the aforementioned mutual agreement. In the event the Ministry and the
Contractor do not reach an agreement regarding the amendments and modifications
proposed by the Ministry before the end of the Calendar Year in which the Annual
Work Plan and corresponding Annual Budget were submitted, the Contractor shall
continue operating pursuant to the most recent Annual Work Plan and
corresponding Annual Budget approved by the Ministry until a mutual agreement is
reached of Petroleum Operations.
4.3
Conduct of Petroleum Operations

The Contractor shall diligently and properly perform the Petroleum Operations
with diligence, efficiency and economy, in accordance with accepted
international petroleum industry practices under the same or similar
circumstances and the terms of this Contract and the Hydrocarbons Law.
4.4
Overexpenditures

4.4.1
It is acknowledged by the Ministry and the Contractor that the technical results
acquired as work progresses or the occurrence of certain unforeseen changes in
circumstances may justify modifications to an approved Annual Work Program and
corresponding Annual Budget. In such circumstances, the Contractor shall
promptly notify the Ministry of the proposed modifications. Such modifications
are subject to review and approval by the Ministry within sixty (60) days after
receipt of such notice. Failure of the Ministry to approve or reject such
proposed modifications within such sixty (60) day period shall be deemed to be
an approval of such proposed modifications. Notwithstanding the foregoing and in
no event shall the Contractor incur any line item expenditure which exceeds an
approved Annual Budget line item by more than ten percent (10%), provided that
the cumulative total of all overexpenditures for a Calendar Year shall not
exceed five percent (5%) of the total approved Annual Budget without the prior
approval of the Ministry; otherwise such excess expenditures shall not be
recoverable as a Petroleum Operations Cost or deductible for tax purposes.

4.4.2
At such time that the Contractor reasonably believes that the limits of an
Annual Budget will be exceeded, the Contractor shall promptly notify the
Ministry and shall provide the Ministry with full details of such
overexpenditures, including reasons therefor.

4.4.3
The limitations set out in this Article ‎4.4 shall be without prejudice to the
Contractor’s right to make expenditures in the event of an emergency or accident
requiring urgent action under Article ‎4.5.



17



--------------------------------------------------------------------------------




4.4.4
Save as otherwise provided in Article ‎4.5, should the Contractor incur any
expenditure whose program and budget has not been approved within an Annual Work
Program and corresponding Annual Budget or any amendment thereto approved by the
Ministry, then such expenditure shall not be recoverable by the Contractor as a
Petroleum Operations Cost or be deductible for tax purposes.

4.5
Emergency or Accident

4.5.1
In the event of an emergency or accident requiring urgent action, the Contractor
shall take all steps and measures as may be prudent and necessary in accordance
with good oil field practice for the protection of its interests and those of
the State and the property, life and health of other Persons, the environment
and the safety of Petroleum Operations. The Contractor shall promptly inform the
Ministry of such emergency or accident.

4.5.2
All of the related costs incurred by the Contractor in accordance with this
Article ‎4.5 shall be recoverable as Petroleum Operations Costs in accordance
with this Contract. Notwithstanding the foregoing, all costs incurred by the
Contractor in the cleaning up of pollution or damage to the environment caused
by the gross negligence or willful misconduct of the Contractor, its
subcontractors or any Person acting on its or their behalf shall not be
recoverable as a Petroleum Operations Cost.


ARTICLE 5    
APPRAISAL OF A DISCOVERY AND PRODUCTION PERIOD
5.1
Notification of Discovery

If the Contractor discovers Hydrocarbons in the Contract Area it shall notify
the Ministry as soon as possible, but not later than thirty (30) days after the
date of such Discovery. This notice shall include all relevant information in
accordance with generally accepted practice of the international petroleum
industry including particulars of any production testing program which the
Contractor has carried out or proposes to carry out during drilling operations.
5.2
Appraisal Work Program

5.2.1
If the Contractor considers that the Discovery merits Appraisal it shall
diligently submit to the Ministry a detailed Appraisal work program and
corresponding budget no later than six (6) months following the date on which
the Discovery was notified in accordance with Article ‎5.1. The Appraisal work
program, corresponding budget and designated Appraisal Area are subject to the
review and approval of the Ministry in accordance with the procedures set forth
in ‎Article 4.

5.2.2
The draft Appraisal work program shall specify the estimated size of the
Hydrocarbon reserves of the said Discovery, the area proposed to be designated
as the Appraisal Area and shall include all seismic, drilling, testing and
Appraisal operations necessary to carry out an appropriate Appraisal of the
Discovery. The Contractor shall diligently undertake the approved Appraisal work
program, it being understood that the provisions of Article ‎4.4 shall apply to
such program.

5.2.3
The duration of the Appraisal work program shall not exceed twenty-four (24)
months for Crude Oil and in the case of Natural Gas the duration of the
Appraisal work program shall be determined in accordance with the provisions of
‎Article 13,



18



--------------------------------------------------------------------------------




unless as otherwise approved by the Ministry, such approval not to be
unreasonably withheld or delayed.
5.3
Submission of Appraisal Report

5.3.1
Within six (6) months following completion of the Appraisal work program and in
any event no later than thirty (30) days prior to the expiry of the Initial
Exploration Period, or the First Extension Period or the Second Extension
Period, including any additional extension in accordance with the provisions of
Article ‎2.2, as may be the case, the Contractor shall submit to the Ministry a
detailed report giving all the technical and economic information associated
with the Discovery so appraised and which shall confirm, in the Contractor’s
opinion, whether such Discovery is a Commercial Discovery.

5.3.2
The above-referred report shall include geological and petrophysical
characteristics of the Discovery, estimated geographical extent of the
Discovery, results of the production tests yielded by the formation and the
preliminary economic study with respect to the exploitation of the Discovery.

5.4
Determination of Commerciality

For the purposes of Article ‎5.3, the Contractor shall determine whether it
considers that a Discovery or aggregation of Discoveries can be developed
commercially. The commercial viability of the Discovery or aggregation of
Discoveries shall be determined after consideration of all pertinent operating,
economic and financial data collected during the performance of the Appraisal
work program and otherwise, including Crude Oil and Natural Gas recoverable
reserves, sustainable Production levels and all other relevant economic factors,
according to generally accepted international petroleum industry practice.
5.5
Submission and Approval of Development and Production Plan

5.5.1
If the Contractor deems the Discovery or aggregation of Discoveries to be a
Field it shall submit for the approval of the Ministry a development and
production plan (the Development and Production Plan) for such Discovery or
aggregation of Discoveries within twelve (12) months following the remittance of
the report referred to in Article ‎5.3.

5.5.2
The Ministry may propose amendments or modifications to the aforementioned
Development and Production Plan, and also to the Development and Production Area
subject to such Development and Production Plan, by notice to the Contractor
within ninety (90) days following receipt of the relevant plan. Such
notification shall set out the reasons for the amendments or modifications
proposed by the Ministry. In such event the Ministry and the Contractor shall
meet as soon as possible to review the proposed amendments or modifications of
the Ministry and establish by mutual agreement the Development and Production
Plan.

5.5.3
If (i) the Contractor and the Ministry do not reach a written agreement within
one hundred eighty (180) days following the submission of amendments and
modifications by the Ministry, or (ii) the Ministry notifies the Contractor that
it does not approve the Development and Production Plan, within thirty (30)
Business Days of the occurrence of either (i) or (ii) above, the Parties shall
meet to assess the discrepancies in accordance with articles 49 and 50 of the
Petroleum Regulations;



19



--------------------------------------------------------------------------------




if an agreement is not reached, the points of discrepancies shall be referred to
and shall be determined by an internationally recognized expert appointed by the
International Chamber of Commerce in accordance with its Rules for Expertise
(ICC Expertise Rules). The determination of the expert shall be final and
binding upon the Parties, including the Ministry, and, if should it not be
complied with pursuant to Equatorial Guinea legislation, either Parties may
refer the matter to arbitration under ‎Article 26 to reach a final and binding
decision. .
5.6
Modifications to Development and Production Plan

5.6.1
When the results obtained during Development and Production Operations require
certain modifications to the Development and Production Plan, such plan may be
modified using the same procedure provided for with respect to the initial
approval thereof. Subject to Article ‎4.4, the Contractor may not incur any
expenditure which exceeds the approved Development and Production Plan without
the prior approval of the Ministry; if prior approval is not obtained, such
excess expenditures will not be recoverable by the Contractor as Petroleum
Operations Costs or deductible for tax purposes.

5.6.2
During a period of Development and Production, the Contractor may propose to the
Ministry revisions to the Development and Production Plan at any time that
additional Development and Production Operations are under consideration. Such
revisions shall be submitted for approval by the Ministry, using the same
procedure provided for with respect to the initial approval thereof.

5.7
Number of Fields

If the Contractor discovers more than one ( I) Field in the Contract Area which
are not overlying, adjacent to or underlying an existing Field, each of them
shall be the subject of a separate Development and Production Plan.
5.8
Extension of Field beyond Contract Area

5.8.1
If, during work performed after approval of a Development and Production Plan,
it appears that the geographical extent of a Field is larger than the
Development and Production Area designated pursuant to Article ‎5.5, the
Ministry may grant the Contractor the additional area, on condition that it is
included in the Contract Area in effect at that time, and provided that the
Contractor provides supporting evidence of the existence of the additional area
applied for.

5.8.2
In the event that a Field extends beyond the boundaries of the Contract Area as
delimited at any particular time, the Ministry may require the Contractor to
exploit such Field in association with the contractor of the adjacent area in
accordance with ‎Article 22, the Hydrocarbons Law and generally accepted
practice of the international petroleum industry.

5.8.3
When the area proposed to be unitized is not subject to any production sharing
contract, the Ministry may grant the Contractor the additional area, on
condition that it is included in the Contract Area in effect at that time, it
being understood that any award of an additional area must be in accordance with
the Hydrocarbons Law.

5.9
Commencement and Performance of Development and Production Operations



20



--------------------------------------------------------------------------------




5.9.1
The Contractor shall commence Development and Production Operations within
six(6) months from the date of approval of the Development and Production Plan
and shall pursue such operations diligently.

5.9.2
The Contractor undertakes to perform all Development and Production Operations
in accordance with generally accepted practice of the international petroleum
industry, this Contract and the Hydrocarbons Law.

5.10
Duration of Operations

5.10.1
The duration of the Development and Production period during which the
Contractor is authorized to exploit a Field is twenty-five (25) Years from the
date of approval of the Development and Production Plan related to such Field.

The Development and Production period defined above may be extended for an
additional period of five (5) Years with prior approval of the Ministry, which
approval shall not be unreasonably withheld or delayed, if the Contractor
submits a request to this effect to the Ministry at least one (1) Year prior to
its expiry and on the condition that the Contractor has fulfilled all of its
obligations under this Contract and that it can demonstrate that commercial
Production from the Field is still possible after the expiry of the initial
Development and Production period.
5.11
Risk and Expense of Contractor

The Contractor undertakes to perform at its own expense and financial risk all
the Petroleum Operations required to place a Field into Production in accordance
with the Development and Production Plan so approved.
5.12
Mandatory Relinquishment

For the duration of the Initial Exploration Period, the Extension Periods and
any additional extension thereof, the Ministry may, provided it gives at least
six (6) months’ notice, require the ‘Contractor to promptly relinquish, without
any compensation or indemnification, all of its rights over the area
encompassing a 19 Discovery, including all of its rights over Hydrocarbons which
may be produced from such Discovery, if the Contractor:
(a)
has not submitted, in accordance with Article ‎5.2, an Appraisal work program
and corresponding budget with respect to such Discovery within six (6) months
following the date on which such Discovery has been notified to the Ministry; or

(b)
subject to Article ‎13.1 regarding Unassociated Natural Gas, does not establish
the Discovery as a Field within one (1) Year after completion of Appraisal work
with respect to such Discovery.

5.13
Future Operations

In the event of a relinquishment under Article ‎5.12, the Ministry may perform
or cause to be performed any petroleum operations with respect to any Discovery
so relinquished without any compensation or indemnification to the Contractor,
provided, however, that it shall not interfere with the Petroleum Operations
undertaken by the Contractor in the part of the Contract Area retained by the
Contractor, if any. The Ministry shall be permitted to use (free of charge) all
facilities


21



--------------------------------------------------------------------------------




and equipment in the relinquished Discovery area of the Contractor that are not
used for continuing Petroleum Operations in accordance with Article 51 of the
Petroleum Regulations, Ministerial Order Number 4/2013, dated June 20 2013, as
may be amended. If requested by the Ministry all continuing operations may be
undertaken by the Contractor, if so agreed, for a fee and on terms to be agreed
between the Ministry and the Contractor.
5.14
Available Facilities

In the event there are facilities and equipment in an area adjacent to or near
the Contract Area which have excess capacity that could be utilized by
Contractor, the Ministry may, considering the efficiency and economic management
of existing resources, cause such facilities and equipment to be made available
to Contractor for any Development and Production Operations, provided, however,
that such Development and Production Operations shall not interfere with the
ongoing operations in that area. The Ministry will then implement the process
set out in Articles 50, 51, and 52 of the Hydrocarbons Law.

ARTICLE 6    
CONDUCT OF PETROLEUM OPERATIONS
6.1
Obligations of Contractor

In accordance with generally accepted practice of the international petroleum
industry and the Hydrocarbons Law, the Contractor shall provide all funds
necessary for the conduct of Petroleum Operations in the Contract Area including
the purchase or rental of all facilities, equipment, materials and other goods
required for the performance of such Petroleum Operations. It shall also supply
all technical and operational expertise, including the use of foreign and
national personnel required for implementing Annual Work Programs. The
Contractor shall be responsible for the preparation and implementation of all
Annual Work Programs which shall be performed in accordance with this Contract,
the Hydrocarbons Law and generally accepted practice of the international
petroleum industry.
6.2
Joint Operating Agreement

Within forty-five (45) days following the Effective Date, the Contractor shall
provide the Ministry with a draft of the Joint Operating Agreement which shall
be based upon the current model form operating agreement from the Association of
International Petroleum Negotiators (AIPN). The Joint Operating Agreement and
all amendments thereto shall be subject to the prior approval of the Ministry.
The identity of the Operator and any change thereto shall be subject to the
prior approval of the Ministry in accordance with the Hydrocarbons Law. The
National Company shall be appointed as the administrative operator under the
Joint Operating Agreement.
6.3
Conduct of Petroleum Operations

The Contractor shall diligently conduct Petroleum Operations in accordance with
this Contract, the Hydrocarbons Law and generally accepted practice of the
international petroleum industry.
6.4
Maximum Efficient Production Rate



22



--------------------------------------------------------------------------------




The Contractor and the Ministry shall agree on the Production programs before
Production begins in any Field and establish at that time the Maximum Efficient
Production Rate for such Field, and will determine the dates on which such
levels will be reexamined and potentially revised.
6.5
Working Conditions

The Contractor shall provide acceptable working conditions and access to medical
attention and nursing care for all of its local and international personnel and
those of its subcontractors while undertaking Petroleum Operations. The
Contractor shall also provide living accommodation for personnel based on
offshore installations and an additional accommodation allowance in the
remuneration of personnel based onshore.
6.6
Discovery of other Minerals

The Contractor shall promptly notify the Ministry of the discovery of any
minerals or other substances in the Contract Area. If any Persons are granted a
permit or license within the Contract Area for the exploration and exploitation
of any minerals or substances other than Hydrocarbons, the Ministry shall take
all reasonable measures to ensure that the operations of such Persons will not
obstruct the Contractor’s Petroleum Operations. The Contractor shall use all
reasonable efforts to avoid any obstruction with such permit holders or
licensees’ operations.
6.7
Award of Contracts

The Contractor shall award all the contracts, in accordance with the Local
Content Regulation enacted by the Ministry in the Ministerial Decree N.° 1/2014,
of 26th of September 2014, to the best qualified subcontractor or to other
Person, including the Contractor’s affiliated Companies, on the basis of the
cost and the capacity to comply with the contract’s provisions, as long as the
Contractor abides by the Article ‎23.1.
6.7.1
In all the Material Contracts, the Contractor shall:

(a)
call a bid for the contract.

(b)
give preference to the national companies the Contractor thinks that are
qualified;

(c)
before awarding a Material Contract, notify and inform the Ministry about the
intention of the Contractor to present an offer for such contract;

(d)
include the national companies that have been included in a list provided by the
Ministry and that the Contractor regard as competent, in the list of bids for
such Material Contract;

(e)
include in the list of bids, any qualified Person the Ministry suggests to be
included;

(f)
finish the bid process within a reasonable period of time;

(g)
consider and analyze the submitted offers;



23



--------------------------------------------------------------------------------




(h)
draft and send to the Ministry a competitive analysis of the offers submitted
including the Contractor’s recommendation in terms of the Person that will be
awarded with the contract, the underlying reasons and the technical, commercial
and contractual conditions to be agreed;

(i)
obtain the Ministry’s approval, which will be regarded as awarded if there is no
response to an approval application thirty (30) days after since the reception
of the written application; and

(j)
Provide the Ministry with a final copy of the signed contract.

All the amendments or modifications that per se abide by the definition of the
Material Contract shall require the prior approval of the Ministry, approval
that will be regarded as awarded if there is if there is no response to an
approval application thirty (30) days after since the reception of the written
application.
6.7.2
Should the Contractor imports and/or use any service, material, equipment,
consumables and other goods from a country other than Equatorial Guinea, aware
of contravention of this Article or Article ‎23.1, or otherwise signs a contract
aware of contravention of such Articles, their costs shall not he Petroleum
Operational Costs and they shall not be recoverable costs by the Contractor.

6.8
Inspection of Petroleum Operations

6.8.1
All Petroleum Operations may be inspected and audited by the Ministry at such
intervals as the Ministry deems necessary. The duly commissioned representatives
of the Ministry shall have the right, among others, to monitor Petroleum
Operations and inspect all equipment, facilities and materials relating to
Petroleum Operations, provided that any such inspection shall not unduly delay
or impede Petroleum Operations. The representatives of the Ministry inspecting
and monitoring Petroleum Operations shall comply with the safety standards of
the Contractor.

6.8.2
For the purposes of permitting the exercise of the above-mentioned rights, the
Contractor shall provide reasonable assistance to the representatives of the
Ministry, including transportation and accommodation, as set forth in Article
‎6.23.

6.8.3
All costs directly related to the technical inspection, verification and audit
of Petroleum Operations or otherwise in connection with the exercise of the
Ministry’s rights under this Contract or the performance of the Contractor’s
obligations shall be borne by the Contractor and are recoverable as Petroleum
Operations Costs in accordance with this Contract, including:

(a)
outbound and return travel expenses;

(b)
local transportation, as necessary, when there is no transportation available
under Article ‎6.8.2;

(c)
accommodation, when such accommodation is necessary to perform the official
duties and is not provided under Article ‎6.8.2; and

(d)
per diems, which shall be adjusted in accordance with such amounts assigned to
the ranking of each agent of the Ministry as published in the general budget law
of the State approved for such Calendar Year, applicable to all



24



--------------------------------------------------------------------------------




companies in the extraction sector of Hydrocarbons in Equatorial Guinea, as set
out in Article ‎6.23 below.
All travel expenses in ‎(a) and ‎(b) and accommodations in ‎(c) above shall be
arranged by Contractor and Contractor shall pay directly to the service
providers such costs. As a consequence of the payment of the per diems noted
above in ‎(d), Contractor shall not make any payments to or on behalf of any
Government of Equatorial Guinea travelers in relation to meals or other
incidental or miscellaneous costs incurred by such travelers during such travel,
and all such costs shall be for the sole account of such travelers.
6.9
Provision of Information to Ministry

6.9.1
The Contractor shall keep the Ministry fully informed on the performance and
status of Petroleum Operations at reasonable intervals and as required under
this Contract and of any emergencies or accidents that may have occurred during
such operations. Furthermore, the Contractor shall provide the Ministry with all
documentation and information that is required to be provided under this
Contract and the Hydrocarbons Law and as may otherwise be requested by the
Ministry from time to time.

6.9.2
The Contractor shall keep the Ministry informed on a daily basis of the volumes
of Hydrocarbons produced from the Contract Area.

6.10
Production of Energy for Own Use

The Contractor shall not produce any energy for its own use unless national
production is insufficient or not reliable enough for the demands of the
Contractor in its conduct of Petroleum Operations. This restriction does not
preclude Contractor from having appropriate and customary back-up generators to
provide energy in its conduct of Petroleum Operation. In such event, the energy
produced may not be sold to any Person. However, the Contractor may utilize the
amounts of Crude Oil and/or Natural Gas necessary for the production of power
for use in its offshore facilities.
6.11
Standard of Equipment

The Contractor shall ensure that all equipment, plants, installations and
materials used by it comply with the Hydrocarbons Law and generally accepted
engineering standards, and that they are duly constructed and maintained in good
condition.
6.12
Care of Contractor and the Environment

6.12.1
The Contractor shall take all prudent and necessary steps in accordance with
generally accepted practice of the international petroleum industry, the
Hydrocarbons Law and this Contract to:

(a)
prevent pollution and protect the environment and living resources;

(b)
ensure that any Hydrocarbons discovered or produced in the Contract Area are
handled in a manner that is safe for the environment;

(c)
avoid causing damage to overlying, adjacent and/or underlying formations
trapping Hydrocarbon reserves;



25



--------------------------------------------------------------------------------




(d)
prevent the ingress of water via Wells into strata containing Hydrocarbon
reservoirs;

(e)
avoid causing damage to overlying, adjacent and/or underlying aquifers;

(f)
ensure that Petroleum Operations are carried out in accordance with this
Contract, the Hydrocarbons Law and all other laws of Equatorial Guinea;

(g)
undertake the precautions necessary for the protection of maritime
transportation and the fishing industry and to avoid contamination of the ocean
and rivers;

(h)
drill and exploit each Field in such a manner that the interests of Equatorial
Guinea are protected; and

(i)
ensure prompt, fair and full compensation for injury to Persons or property
caused by the effects of Petroleum Operations.

6.12.2
If the Contractor’s actions result in any pollution or damage to the
environment, any Person, living resources, property or otherwise, the Contractor
shall immediately take all prudent and necessary measures to remedy such damages
and effects thereof and/or any additional measures as may be directed by the
Ministry. If the pollution or damage is caused as a result of the negligence or
willful misconduct of the Contractor, its subcontractors or any Persons acting
on its or their behalf all costs in relation thereof shall not be recoverable as
a Petroleum Operations Cost. If the Contractor does not act promptly so as to
control or clean-up any pollution or make good any damage caused, the Ministry
may, after giving the Contractor reasonable notice in the circumstances, carry
out the actions which are prudent or necessary hereunder and under Article ‎4.5
and all reasonable costs and expenses of such actions shall be borne by the
Contractor and shall not be recoverable as a Petroleum Operations Cost.

6.12.3
If the Ministry determines that any works or installations built by the
Contractor or any activity undertaken by the Contractor threatens the safety of
any Persons or property or causes pollution or harm to the environment, the
Ministry shall promptly advise the Contractor of its determination, and may
require the Contractor to take all appropriate mitigating measures, consistent
with generally accepted practice of the international petroleum industry, to
repair any damage caused by the Contractor’s conduct or activities. Furthermore,
if the Ministry deems it necessary, it may demand that the Contractor suspend
totally or partially the affected Petroleum Operations until the Contractor has
taken the appropriate mitigating measures or repaired any damage.

6.12.4
The Contractor shall undertake comprehensive environmental impact assessment
studies prior to, during and after major drilling operations. The Contractor
shall assume the costs of these studies and such costs shall be recoverable.
This requirement is mandatory and the first study shall be presented to the
Ministry before the start of the drilling of the first Well in the Contract
Area. However, an environmental impact assessment must also be completed prior
to undertaking any seismic work in any areas of particular environmental
sensitivity specified by the State.

6.13
Re-injection and Flaring of Natural Gas



26



--------------------------------------------------------------------------------




The Natural Gas that the Contractor does not develop in accordance with this
Contract and the Hydrocarbons Law or use in its own operations within the
Contract Area shall be re-injected into the structure of the subsoil, and all
costs of such reinjection shall be recoverable as a Petroleum Operations Cost.
Notwithstanding the foregoing, the Ministry may authorize the combustion of
Natural Gas for short periods of time in accordance with the Hydrocarbons Law.
The Contractor shall compensate the State for the value of the gas volumes
flared without authorization. All such Natural Gas not used in Petroleum
Operations by the Contractor or not developed in accordance with this Contract
and the Hydrocarbons Law shall remain the sole property of the State.
6.14
Design and Identification of Wells

6.14.1
The Contractor shall conform to the practices generally accepted in the
international petroleum industry in the design and drilling of Wells, including
their casing and cementation.

6.14.2
Each Well shall be identified by a name or number agreed with the Ministry,
which shall be indicated on all maps, plans and other similar records produced
by or on behalf of the Contractor.

6.15
Vertical Projection Wells

No Well may be drilled to an objective which is outside the vertical projection
of the boundaries of the Contract Area. Controlled direction Wells drilled
within the Contract Area from adjacent terrain not covered by this Contract will
be considered for all purposes of this Contract as Wells drilled from territory
included in the Contract Area, and whose drilling may only be undertaken with
the prior approval of the Ministry, and on such terms and conditions as the
Ministry may establish. Nothing in this Article has the intention or should be
interpreted as a grant of a right of lease, license, servitude or any other
right that the Contractor must obtain from the Ministry or other Persons.
6.16
Notification of Commencement of Drilling

The Contractor shall notify the Ministry at least ten (10) Business Days in
advance of the commencement of any drilling of any Well set out in an approved
Annual Work Program and corresponding Annual Budget or before the resumption of
works on any Well whose works have been suspended for more than six (6) months.
6.17
Construction of Facilities

The Contractor shall build arid maintain all facilities necessary for the proper
performance of this Contract and the conduct of Petroleum Operations. In order
to occupy land necessary for the exercise of its rights and obligations under
this Contract, the Contractor shall request the authorization of the Ministry
and/or other applicable governmental authorities, which authorization shall be
subject to and granted in accordance with Article ‎6.19, the Hydrocarbons Law
and other applicable laws of Equatorial Guinea. The Contractor shall repair any
and all damage caused by such circumstances.
6.18
Occupation of Land

6.18.1
In order to carry out Petroleum Operations, the Contractor shall have the right
to:



27



--------------------------------------------------------------------------------




(a)
subject to Articles ‎6.17 and ‎6.18.2, occupy the necessary land for the
performance of Petroleum Operations and associated activities as set out in
paragraphs ‎(b) and ‎(c) below, including lodging for personnel;

(b)
undertake or procure the undertaking of any infrastructure work necessary in
normal technical and economic conditions for the carrying out of Petroleum
Operations and associated activities such as transport, storage of equipment,
materials and extracted substances, establishment of telecommunications
equipment and communication lines necessary for the conduct of Petroleum
Operations at installations located both offshore and onshore;

(c)
undertake or ensure the undertaking of works necessary for the supply of water
to personnel and installation works in accordance with water supply regulations;
and

(d)
extract and use or ensure the extraction and utilization of resources (other
than Hydrocarbons) from the subsoil necessary for the activities stipulated in
paragraphs ‎(a), ‎(b) and ‎(c) above in accordance with relevant regulations.

6.18.2
Occupation of land as mentioned in Article ‎6.18.1 shall become effective after
the Ministry or other applicable governmental authority approves the request
submitted by the Contractor indicating and detailing the location of such land
and how the Contractor plans to use it, taking the following into consideration:

(a)
if the land belongs to the State, the State shall grant it to the Contractor for
occupation and to build its fixed or temporary facilities during the term of
this Contract for a fee and on terms to be agreed and such amount shall be
considered a Petroleum Operations Cost;

(b)
if the land is private property by traditional or local right according to the
Property Registry, then (i) if the occupation is merely temporary or transitory,
or for right of way, the Contractor shall reach an agreement with the relevant
property owner and the property owner shall reach an agreement with any
occupant, tenant or possessor, with regard to the rental to be paid, and the
resulting amounts shall be considered recoverable Petroleum Operations Costs, or
(ii) if the occupation is permanent, the relevant owner and the Contractor shall
reach an agreement regarding matters related to the property’s acquisition and
such amounts shall be considered Petroleum Operations Costs;

(c)
if the Contractor and the relevant property owner or occupant, tenant or
possessor do not reach an agreement regarding the matters mentioned in paragraph
‎(b) above, the Ministry shall act as a mediator between them and in the event
that such mediation does not produce a resolution of the case the dispute shall
be resolved by the courts of Equatorial Guinea unless recourse is had to the
procedure described in paragraph ‎(d) below;

(d)
the State may proceed to expropriate the land, subject to the prior publication
of a decree of compulsory expropriation followed by a fair and reasonable
valuation of the land concerned by an expert valuator, In such event the
Contractor shall compensate the expropriated property owner in accordance with
the value determined by such expert valuator if the State has not done



28



--------------------------------------------------------------------------------




so; such amounts shall be considered recoverable Petroleum Operations Costs;
(e)
the relinquishment, in whole or in part, of the Contract Area, will not affect
the Contractor’s rights under Article ‎6.18.1 to carry out building works and
construction of installations, provided that such works and installations are
directly related to other activities of the Contractor in the remainder of the
Contract Area, as in the case of partial relinquishment, and covered by other
production sharing contracts.

6.19
Residence of Personnel

There shall be no restrictions imposed on the entry, residence, free
circulation, employment and repatriation of the personnel of the Contractor and
its subcontractors, the family of such personnel, or the personal effects of
such personnel and his or her family., provided that the Contractor and its
subcontractors comply with all applicable laws including employment and social
legislation of Equatorial Guinea. The State agrees to grant in a timely manner
the entry, work, or residence permits or other permits or authorizations that,
in accordance with the Laws of Equatorial Guinea, may be required by the
personnel of the Contractor, the Operator or any subcontractor.
6.20
Assistance of Ministry

The Ministry shall assist the Contractor and its subcontractors in obtaining all
administrative authorizations and licenses as may be reasonably necessary for
the proper execution of Petroleum Operations under this Contract.
6.21
Opening of Branch Office

The Contractor shall, to the extent that it has not already done so, open a
representative branch office in Equatorial Guinea within six (6) months
following the Effective Date, until such time as an Equatorial Guinean
incorporated affiliate is established pursuant to Article ‎17.1. Such branch
office shall always be staffed by at least one (1) representative with
sufficient authority to make decisions on behalf of the Contractor.
6.22
Premises

Upon the first Commercial Discovery, the Contractor shall, to the extent that it
has not already done so, construct a prestigious building for its offices in
Equatorial Guinea using modern and permanent materials and of an appropriate
size and design as shall be approved by the Ministry. All costs related to such
construction shall be recoverable as Petroleum Operation Costs in accordance
with this Contract. Once such construction costs have been recovered by the
Contractor, such property shall be owned solely by the State and the Contractor
shall pay rent to the State at a price and on terms to be negotiated and such
rent shall be considered recoverable Petroleum Operations Costs by the
Contractor.
6.23
State Expenses

If, in connection with Contractor’s performance of its obligations under this
Contract or for the negotiation of this Contract prior to the Effective Date, or
if circumstances emerged regarding this Contract other than as provided in this
Section 6.23 of this


29



--------------------------------------------------------------------------------




Contract, any employee or official of the State, including the Ministry’s
personnel and GEPetrol, is required to travel to any location outside the
Republic of Equatorial Guinea or as set out in Section 6.8.3 above, and the
State agrees, through the Ministry, to permit such employee or official to
travel for such purposes, Contractor agrees, subject to the prior mutual
agreement of the Parties to such travel, to pay the following amounts to the
Ministry, on behalf of the State, for the travel expenses related to the
participation of such employees or officials:
(a)
the actual expenses incurred for travel to the location outside of the Republic
of Equatorial Guinea and for travel to return to the Republic of Equatorial
Guinea and lodging of such employees or officials at the foreign location, and

(b)
to pay to the Ministry, on behalf of the State, for the per diem as provided in
the 2017 Budget Law. amount equal to the following for each day such employee or
official is out of the Republic of Equatorial Guinea in accordance with the
request of CONTRACTOR;

As requested by the Ministry, for travel approved by Company in advance, Company
agrees
(i)
As a consequence of the payment of the per diems noted above, Company shall not
make any payments to or on behalf of any Government of Equatorial Guinea
travelers in relation to meals or other incidental or miscellaneous costs
incurred by such travelers during such travel, and all such costs shall be for
the sole account of such travelers.

(ii)
The Parties agree that all payments made pursuant to this Section 6.23 by
Company to the Ministry, on behalf of the State, and to the provider of
services, shall be recoverable expenses under this Contract as Petroleum
Operations Costs, The Parties further agree that in relation to all payments
made pursuant to this Section 6.23, Company is neither seeking nor shall it/
gain any business or business advantage from the Ministry or the Government of
the Republic of Equatorial Guinea as a result of making such payments.

The amounts contemplated pursuant to this Section 6.23 shall be payable by
Contractor by wire transfer or check made out to the Ministry in the resulting
total amount. Notwithstanding the foregoing, with respect to the actual travel
and lodging expenses provided by Section 6.23(a), Contractor may choose to pay
such amounts directly to the provider of such services for travel and lodging.
The sums paid by Contractor pursuant to this Section 6.23 will be included as
cost recoverable Petroleum Operations Costs. As a consequence of the payment of
the amounts noted above, Contractor shall not make any payments to or on behalf
of any Government employee or official in relation to meals or other incidental
or miscellaneous costs incurred by such employee or official during such travel,
and all such costs shall be for the sole account of such employee or official.

ARTICLE 7    
ROYALTIES, RECOVERY OF PETROLEUM OPERATIONS COSTS, AND DISTRIBUTION OF
PRODUCTION
7.1
Royalties



30



--------------------------------------------------------------------------------




7.1.1
The Contractor shall pay Royalties to the State from the first day of Production
based on the daily Total Disposable Production from a Development and Production
Area. The calculation shall be determined according to the following table
applicable for each tranche:

Daily Total
Disposable
Production
Percentage
of Royalties
0 to 40,000
13%
40,001 to 80,000
14%
80,001 to 120,000
14.5%
1200,001 to 140,000
15%
Over 140,000
16%



7.1.2
The percentage corresponding to the level of Production shall be applied
directly. Thus, for example: for a Production level of ninety thousand (90,000)
Barrels per day, fourteen point five percent (14.5%) would be applied and the
Royalty would be thirteen thousand fifty (13,050) Barrels.

7.2
Cost Recovery Oil

7.2.1
After deducting Royalties, the Contractor shall be entitled to up to seventy
percent (70%) of the Total Disposable Production remaining in any Calendar Year
for recovery of its Petroleum Operations Costs (Cost Recovery Oil).

7.2.2
The value of the portion of Total Disposable Production assigned to the
Contractor’s Petroleum Operations Costs recovered will be determined in
accordance with ‎Article 10.

7.2.3
If, during any Calendar Year, the Petroleum Operations Costs not yet recovered
by the Contractor in accordance with this Contract exceed the value of the
maximum amount of available Cost Recovery Oil, the portion of Petroleum
Operations Costs not recovered in the said Year will be carried forward to the
following Calendar Year for recovery purposes.

7.3
Net Crude Oil

The quantity of Total Disposable Production remaining every Year after the
deduction of Royalties and Cost Recovery Oil will hereafter be referred to as
Net Crude Oil, which will be shared between the State and the Contractor in the
following proportions:


31



--------------------------------------------------------------------------------




Accumulated Total Production
(Million Barrels)
Entitlement of the State (%)
Entitlement of the Contractor
(%)
0 – 70
20
80
70 – 140
30
70
140 – 200
35
65
200 – 400
40
60
over 400
50
50



7.4
Delivery of State’s Entitlement

The State’s share of Crude Oil to which it is entitled pursuant to Articles ‎7.1
and ‎7.3 shall be delivered to and accepted by the State or the Person appointed
by it at the Delivery Point. The Contractor shall be free from all
responsibility with respect to such Crude Oil from the time it has been
delivered, However, should the State so require, the Contractor shall be obliged
to purchase all or part of the State’s share of Total Disposable Production,
subject to the provisions of Article ‎7.5.
7.5
Price Obtained by Contractor

7.5.1
If, pursuant to Article ‎7.4, the State requires the Contractor to purchase its
share of Crude Oil, the State shall advise the Contractor of its next scheduled
shipment at least three (3) months in advance, and the Ministry and the
Contractor shall come to a mutual agreement as to the terms and conditions of
such sale and purchase. In the event that three (3) months advance notice is not
given, or they do not reach an agreement as to the terms and conditions of the
sale and purchase, the Contractor shall not be obliged to purchase said Crude
Oil.

7.5.2
The Ministry shall be entitled to compare the price for its Crude Oil obtained
from the Contractor with similar market quotations. In the event that it is
shown that the price obtained from the Contractor differs substantially from the
quotations in similar markets, the Ministry shall have the right to evaluate the
Contractor’s sales and marketing operations and, if justified, cancel any sales
agreement between the State and the Contractor, without prejudice to any claim
that the State may have against the Contractor with respect to the matters under
dispute.

7.6
Export of Entitlement

Subject to ‎Article 12 and the Hydrocarbons Law, each Party comprising the
Contractor has the right to take, receive and freely export its share of Net
Crude Oil and Cost Recovery Oil, provided it uses the services of an
Equatoguinean Crude Oil maritime transport company, an international company
associated with the National Company or any other local business that is able to
provide the services under conditions that are internationally competitive in
terms of price, quality, terms of payment and availability in accordance with
Article ‎23.1. The Contractor will have the option to hire a company of its
choice, should no local company be available to deliver such service.


32



--------------------------------------------------------------------------------




7.7
Title to Contractor’s Entitlement

Title to the Contractor’s portion of Net Crude Oil and Cost Recovery Oil shall
pass to the Contractor at the Delivery Point.

ARTICLE 8    
PARTICIPATION INTERESTS
8.1
Liability for Petroleum Operations Costs

Subject to Article ‎8.2, the Parties comprising the Contractor shall fund, bear
and pay all costs and expenses for Petroleum Operations under this Contract and
the Joint Operating Agreement in the proportions set forth in Article ‎1.3. Each
of the Parties comprising the Contractor shall be represented on the operating
committee under the JOA and shall have voting rights as provided therein.
8.2
Participation Interest of the National Company

8.2.1
The National Company’s Participation Interest will be carried and paid for in
full by the other Parties comprising the Contractor (other than the National
Company) in proportion to their respective Participation Interests (other than
the National Company’s) through the Exploration Period. At approval of the
Development and Production Plan, the National Company shall convert its carried
Participation Interest into a full working Participation Interest in accordance
with the Hydrocarbons Law. From that point on, the National Company shall be
responsible for all its costs in respect of the area covered by the approved
Development and Production Plan. For the avoidance of doubt, the National
Company’s Participation Interest in respect of the remainder of the Contract
Area shall continue to be carried and paid for by the Parties comprising the
Contractor (other than the National Company) in proportion to their respective
Participation Interests (not including the National Company’s) until such time
as the National Company elects to convert its carried interest into a full
working interest.

8.2.2
The costs, expenditures and obligations, including the costs incurred pursuant
to Article ‎6.23, incurred by the Parties comprising the Contractor (other than
the National Company) in relation to the National Company’s carried
Participation Interest shall be recoverable by the Parties comprising the
Contractor (other than the National Company) in accordance with the provisions
of this Contract and the Hydrocarbons Law.

8.2.3
The Parties comprising the Contractor (other than the National Company) shall
recover the costs and expenditures in relation to the National Company’s carried
Participation Interest from fifty percent (50%) of the Hydrocarbons
corresponding to the National Company’s total entitlement in accordance with
Articles ‎7.2 and ‎7.3.


ARTICLE 9    
TAXATION
9.1
Payment of Taxes

Except as otherwise provided in this Contract, the Contractor, its
subcontractors and affiliates and their respective employees, agents,
consultants and other personnel shall be subject to the Tax Law, Customs Law and
all regulations passed pursuant


33



--------------------------------------------------------------------------------




thereto, as well as CEMAC (Central African Economic and Monetary Community) and
fiscal and customs laws of Equatorial Guinea,
9.2
Audit Rights

The provisions of Article 16 shall apply to Income Tax, Royalty payments and to
all other obligations under this Contract.

ARTICLE 10    
VALUATION OF CRUDE OIL
10.1
Market Price

10.1.1
The unit selling price of Crude Oil under this Contract shall be the FOB Market
Price at the Delivery Point, expressed in Dollars per Barrel and calculated in
accordance with this Article ‎10.1. A Market Price shall be established for each
type of Crude Oil or Crude Oil blend in accordance with this Article ‎10.1.

10.1.2
The Market Price applicable to all liftings of Crude Oil sold to third Parties
under market conditions during one Quarter shall be the agreed selling price,
adjusted, as necessary, to reflect differentials in quality, gravity, quantity,
delivery conditions and terms of payment.

10.1.3
Before the period in which a price for Crude Oil is quoted by Platts for the
Field from where Crude Oil is sold, the Market Price applicable to all liftings
of Crude Oil sold to a Contractor’s Affiliate and later sold to a third party,
will be the value received under the Contract under market conditions with the
said third party, adjusted, as necessary, to reflect differentials in quality,
gravity, quantity, delivery conditions and terms of payment. Should there be no
price quoted by Platts for the produced Crude Oil, the Contractor and the
Ministry shall meet to establish a differential related to a crude marker quoted
by Plans to reflect the differential in terms of quality and the commercial
differentials, The meeting shall be held six months after the introduction in
the market; all the Persons comprising the Contractor and participating in the
marketing of Crude Oil during that period of six months, shall attend such
meetings with the Ministry.

10.1.4
The Market Price applicable to all liftings of Crude Oil sold to a Contractor’s
Affiliate after having set a quoted price during a Quarter will be calculated by
summing up the average of high and low quotes for Dated Brent according to the
data published in the five (5) consecutive issues of the Platts Bulletin for the
Crude Oil Market (including all corrections) posterior to the lifting informed
date and the differential average between the sold Crude Oil and the Dated Brent
one as published in the Platts Crude for the period starting on the fifteenth
day (15th) day and ends on the last day of the Month of the Load
Commercialization (inclusive).

This is given by the following formula:
Price = A+ B, where:
A=
average o the high and low quotes of Brent Dating according to the according to
the data published in the five (5) consecutive issues of the Platts Bulletin for
the Crude Oil Market (including all corrections) posterior to the lifting
informed date.



34



--------------------------------------------------------------------------------




B=
differential average between the quality of the sold Crude Oil and the Dated
Brent as published in the Platts Crude for the period starting on the fifteenth
day (15th) day and ends on the last day of the Month of the Load
Commercialization (inclusive).

Should the qualities of the Crude Oil produced from the Field not correspond,
within tolerable bounds, a “C” adjustment will be created to bear in mind the
differentials associated with the qualities that do not coincide with A and B.
In such case, the Market Price formula will be modified as follows:
Price =A +B +C
Should the used Crude Oil stop being quoted to calculate the Market Price, the
Ministry and the Contractor shall agree upon the Crude Oil which most closely
resembles the Crude Oil whose prices are no longer quoted, in order to calculate
the Market Price.
10.1.5
The Market Price applicable to all liftings of Crude Oil during one Quarter
shall be equivalent to the weighted average of the prices obtained by the
Parties comprising the Contractor, with the exception of the National Company,
for all Crude Oil sold and valued in accordance with Articles‎10.1.2, ‎10.1.3
and ‎10.1.4.

10.1.6
The following transactions shall be excluded from the calculation of the Market
Price:

a)
Sales between Crude Oil providers and the national market; and

b)
Sales in which the compensation is different from a payment in a freely
convertible currency, and sales totally or partially conducted due to reasons
different from common commercial incentives for Crude Oil Sales in the
international market (such as exchange contracts).

10.2
Disagreement of Market Price

10.2.1
The Contractor and the Ministry shall agree the Market Price in accordance with
this ‎Article 10; in the event that they are unable to agree on any matter
concerning the Market Price of Crude Oil, either the Contractor or the Ministry
may serve on the other a dispute notice. Within seven (7) days of the date of
the dispute notice the Ministry shall establish a committee of two (2) Persons
of which the Minister of Mines, Industry and Energy or his delegate will be the
President and the other committee member will be a representative designated by
the Contractor to represent it. The committee must meet and make a decision
resolving any dispute under this ‎Article 10 within thirty (30) days of the date
of the dispute notice. The committee shall unanimously decide the dispute.

10.2.2
In the event a unanimous decision is not reached by the committee within the
aforementioned thirty (30) day period, the dispute shall be determined by an
internationally recognized expert appointed by the International Chamber of
Commerce in accordance with its Rules for Expertise (ICC Expertise Rules). The
determination of the expert shall be final and binding on the Parties. The
expert shall determine the Market Price in accordance with the provisions of
this ‎Article 10 within twenty (20) days from the date of his appointment. The
determination of the expert shall be final and binding upon the Parties, and, if
should it not be complied with pursuant to Equatorial Guinea legislation, either
Parties may refer the matter



35



--------------------------------------------------------------------------------




to arbitration under Article 26 to reach a final and binding decision. Unless
otherwise determined by the expert, the costs and expenses of such expert shall
be shared proportionately by the Parties on a per capita basis and the
Contractor’s share shall not be cost recoverable.
10.2.3
Pending the determination of the Market Price for a Quarter, the Market Price
provisionally applicable to a Quarter shall be the Market Price of the preceding
Quarter. Any necessary adjustment shall be made no later than thirty (30) days
after the determination of the Market Price for the Quarter in question.

10.3
Payment Deadline to the State of the Market Price should the Contractor
Commercialize the State Crude Oil.

According to Article ‎7.5, when the Contractor commercializes Crude Oil
belonging to the State in favour of the State and the payment deadline has not
been individually set under an Oil Commercialization Agreement with the State,
within ten (10) days following every lifting, the Contractor shall provide the
Ministry with full details relating to the prices resulting from the sale of
each State Crude Oil lifting and Contractor shall forward the amounts resulting
from such sales to the State within fourteen (14) days of receipt of such funds.
10.4
Audit of Market Price

The Ministry shall be entitled to audit and verify that the price obtained by
the Contractor for each shipment of Crude Oil has been the price determined in
accordance with this Contract. The Ministry has the right, during a period of
two (2) Years from the transaction date, to assess the marketing practices of
the Contractor and require the Contractor to pay the State for the difference
between the price actually obtained and the Market Price determined in
accordance with this ‎Article 10. The disagreements with regard to the Market
Price will be resolved in accordance with Article ‎10.2.2.

ARTICLE 11    
BONUSES AND SURFACE RENTAL
11.1
Signature Bonus

The Contractor shall pay to the State a signature bonus of two million Dollars
($2,000,000) within thirty (30) days of the Effective Date.
11.2
Discovery Bonus

On the date the Contractor notifies the Ministry for the first time that it
deems a Discovery to be a Commercial Discovery in compliance with the provisions
of Article ‎5.4, the Contractor shall pay to the State the sum of two million
Dollars ($2,000,000).
11.3
Production Bonuses

The Contractor shall pay to the State the following sums as Production bonuses:
(a)
on the date of start Production of Crude Oil from a Development and Production
Area, two million Dollars ($2,000,000);



36



--------------------------------------------------------------------------------




(b)
two million Dollars ($2,000,000) after daily Production from a Development and
Production Area first averages 20,000 Barrels per day for a period of sixty (60)
consecutive days;

(c)
three million Dollars ($3,000,000) after daily Production from a Development and
Production Area first averages 40,000 Barrels per day for a period of sixty (60)
consecutive days;

(d)
five million Dollars ($5,000,000) after daily Production from a Development and
Production Area first averages 60,000 Barrels per day for a period of sixty (60)
consecutive days; and

(e)
six million Dollars ($6,000,000) after daily Production from a Development and
Production Area first averages 120,000 Barrels per day for a period of sixty
(60) consecutive days.

Such payments shall be made within thirty (30) days of the date that the
liability accrues.
11.4
Surface Rentals

11.4.1
The Contractor shall pay to the State the following annual surface rentals:

(a)
zero point twenty five Dollars ($0.25) per hectare of the Contract Area
annually, for each Calendar Year or part thereof, during the Initial Exploration
Period, the Extension Periods or any extension thereof; or

(b)
two point five Dollars ($2.50) per hectare for each Development and Production
Area, annually for each Calendar Year or part thereof, during the term of the
relevant Development and Production period.

11.4.2
For the Year in which this Contract is signed, the surface rental set forth in
Article ‎11.4.1(a) shall be prorated from the Effective Date through to 31
December of such Year and shall be paid within thirty (30) days after the
Effective Date. For succeeding Years the surface rentals set forth in Article
‎11.4.1(a) and ‎(b) shall be paid in advance not less than thirty (30) days
before the beginning of each Calendar Year.

For the Calendar Year in which any Development and Production Area is granted
the surface rental set forth in Article ‎11.4.1(a) and ‎(b) shall be prorated
from the date in which such Development and Production Plan is approved up to 31
December of said Calendar Year, and the additional sum shall be paid within
thirty (30) days after the approval of the Development and Production Area. For
succeeding Calendar Years the surface rental set forth in Article ‎11.4.1(b)
shall be paid within thirty (30) calendar days after the beginning of each
Calendar Year.
11.4.3
Surface rentals shall be calculated based on the surface of the Contract Area
and, where applicable, of a Development and Production Area occupied by the
Contractor on the date of payment of such surface rentals. For the avoidance of
doubt, this shall exclude any relinquished areas. In the event of
relinquishments made during a Calendar Year, the Contractor shall have no right
to be reimbursed for the surface rentals already paid.


ARTICLE 12    
OBLIGATION TO SUPPLY DOMESTIC MARKET


37



--------------------------------------------------------------------------------




12.1
Obligation to Supply

In accordance with the Hydrocarbons Law, the Contractor shall meet as a priority
the needs of domestic Hydrocarbon consumption, in Equatorial Guinea. For this
purpose, and in accordance with the provisions of Articles 86 and 87 of the
Hydrocarbons Law, if the State so requests, the Parties comprising the
Contractor (other than the National Company, together with all other contractors
which produce Net Crude Oil and/or Net Natural Gas, shall sell to the State, at
the Delivery Point at international market price at terms to be agreed, a pro
rata portion of its Net Crude Oil and/or Net Natural Gas for internal
consumption in the country, provided that Contractor’s obligation to supply Net
Crude Oil and/or Net Natural Gas for purposes of meeting the domestic
consumption needs shall not exceed the total of Contractor’s entitlement of
Gross Production of Net Crude Oil and/or Net Natural Gas after deduction of the
State’s Royalty under this Contract.
12.2
Notification from Ministry

No later than the first day of October of each Calendar Year, the Ministry shall
notify the Parties comprising the Contractor (other than the National Company)
of the quantities of Crude Oil and/or Natural Gas which it desires to purchase
under this ‎Article 12 for the subsequent Calendar Year. The Crude Oil and/or
Natural Gas shall be delivered to the State or to the beneficiary designated by
the State during such Calendar Year according to procedures to be agreed between
the Ministry and the Contractor.

ARTICLE 13    
NATURAL GAS
13.1
Unassociated Natural Gas

13.1.1
In the event of an Unassociated Natural Gas Discovery, the Contractor shall
comply with the provisions of Article ‎5.2. However, if the Appraisal work
program presented by the Contractor following the Discovery of Unassociated
Natural Gas has a duration exceeding that of the Initial Exploration Period or
any of its extensions, the Contractor may request from the Ministry an extension
of the relevant Exploration Period with respect to the Appraisal Area related to
such Discovery for a period of up to four (4) Years starting from the expiry of
the Initial Exploration Period or any of its Extension Periods, as appropriate.
The Contractor shall request the aforementioned extension at least sixty (60)
days prior to the expiry of the relevant period.

13.1.2
If the Contractor considers that the Unassociated Natural Gas Discovery does not
warrant Appraisal or further Appraisal, in conformity with the provisions of
Article ‎5.12, the Ministry may, with ninety (90) days’ advance notice, require
the Contractor to relinquish all of its rights over the Appraisal Area
encompassing such Discovery.

13.1.3
In the same manner, if after completion of the Appraisal work, the Contractor
considers that the Unassociated Natural Gas Discovery is not commercial, the
Ministry may, with ninety (90) days’ advance notice, require the Contractor to
relinquish all of its rights over the Appraisal Area encompassing such
Discovery.

13.1.4
In both the above cases the Contractor shall be deemed to have waived all its
rights to the Hydrocarbons produced from such Unassociated Natural Gas
Discovery, and



38



--------------------------------------------------------------------------------




the State may then carry out, or cause to be carried out, all the Petroleum
Operations relating to that Discovery, without compensation or indemnification
to the Contractor, provided, however, that such work shall not prejudice the
performance of other Petroleum Operations of the Contractor. The Ministry may
request that the Contractor undertake all continuing operations for a fee and on
terms to be agreed between the Ministry and the Contractor.
13.2
Associated Natural Gas

13.2.1
In the event that a Discovery of Crude Oil is considered to be a Commercial
Discovery, the Contractor shall state in the report referred to in Article ‎5.3
whether it considers that the Production of Associated Natural Gas is likely to
exceed the quantities necessary for the requirements of Petroleum Operations
relating to the Production of Crude Oil (including re-injection operations), and
whether it considers that such excess is capable of being produced in commercial
quantities. In the event the Contractor has informed the Ministry of such an
excess, the Ministry and the Contractor shall jointly assess the possible
markets and uses for such excess of Associated Natural Gas, both on the local
market and for export (including the possibility of joint marketing of their
shares of Production of that excess of Associated Natural Gas in the event such
excess would not otherwise be commercially exploitable), together with the means
necessary for its marketing.

13.2.2
In the event the Ministry and the Contractor should decide that the Development
of the excess Associated Natural Gas is justified, or in the event the
Contractor should wish to develop and produce such excess, the Contractor shall
indicate in the Development and Production Plan the additional facilities
necessary for the Development and Production of such excess and its estimate of
the costs related thereto. The Contractor shall then proceed with the
Development and Production of such excess in accordance with the Development and
Production Plan submitted and approved by the Ministry under Article ‎5.5. A
similar procedure shall be applicable if the sale or marketing of Associated
Natural Gas is agreed during the Production of a Field.

13.2.3
In the event the Contractor does not consider the exploitation of the excess
Associated Natural Gas is justified and if the State at any time wishes to
utilize it, the Ministry shall notify the Contractor of the State’s wish, in
which event:

(a)
the Contractor shall put at the disposal of the State free of charge the Crude
Oil and Associated Natural Gas separation facilities for all or part of such
excess that the State wishes to utilize;

(b)
the State shall be responsible for the gathering, treatment, compression and
transportation of such excess Associated Natural Gas from the receiving point at
the Contractor’s facilities and for bearing any additional costs and liabilities
related thereto; and

(c)
the construction of the facilities necessary for the operations referred to in
paragraph ‎(b) above, together with the recovery of that excess by the State
shall be carried out in accordance with generally accepted practice of the
international petroleum industry.

13.2.4
In no event shall the Operations carried out by the State in relation to such
Associated Natural Gas interfere with Petroleum Operations of the Contractor.



39



--------------------------------------------------------------------------------




13.2.5
Any excess Associated Natural Gas not utilized in accordance with Articles
‎13.2.1, ‎13.2.2 and ‎13.2.3 shall be re-injected by the Contractor in
accordance with Article ‎6.14. Flaring will be permitted only in accordance with
the Hydrocarbons Law and is subject to the approval of the Ministry. The
Contractor shall be permitted to flare Associated Natural Gas without the
approval of the Ministry in the event of an emergency, provided that every
effort is made to diminish and extinguish such flaring of Natural Gas as soon as
possible. The Ministry has the right to offtake, free of charge, at the wellhead
or gas oil separator all Natural Gas that would otherwise be re-injected or
flared by the Contractor.

13.3
Provisions Common to Associated and Unassociated Natural Gas

13.3.1
The Contractor shall dispose of its share of the Production of Natural Gas in
accordance with this Contract and the Hydrocarbons Law. The provisions of this
Contract applicable to Crude Oil shall apply mutatis mutandis to Natural Gas
unless otherwise specified herein.

13.3.2
The selling price for all Natural Gas to be sold in the domestic market shall be
set by the Ministry in accordance with the Hydrocarbons Law. The selling price
for all Natural Gas to be sold outside of the domestic market shall be as agreed
between the Ministry and the Contractor. The Ministry and Contractor shall
proceed in good faith to negotiate a gas sales agreement, if required.

13.3.3
For the purposes of Articles ‎7.3 and ‎11.3, the quantities of available Natural
Gas after deduction of the quantities re-injected, flared or necessary for the
conduct of Petroleum Operations shall be expressed in a number of Barrels of
Crude Oil on a BTU equivalent energy content basis adjusted monthly by a
commercially appropriate factor relating the price of Natural Gas with the price
of Crude Oil in terms of the provisions of Article ‎10.3, unless otherwise
agreed between the Ministry and the Contractor.

13.3.4
The provisions of Article ‎7.2 in respect of cost recovery shall apply mutatis
mutandis to the Production of Natural Gas.

13.3.5
The quantity of Natural Gas produced and saved from the Contract Area which
remains after the Contractor has taken the portion for the recovery of Petroleum
Operations Costs pursuant to Article ‎13.3.4 shall be referred to as Net Natural
Gas.

13.3.6
Subject to the Hydrocarbons Law, the Ministry and the Contractor hereby agree
that, in the case of Natural Gas Production, they shall reach separate
agreements and arrangements with respect to the sale and marketing of Natural
Gas.


ARTICLE 14    
CUSTOMS REGULATIONS
14.1
Importation of Goods, etcetera

14.1.1
In accordance with the stipulations of Articles 63 and 64 of the Hydrocarbons
Law, the Contractor shall be permitted to import into Equatorial Guinea all the
goods, materials, machinery, equipment and consumer goods directly necessary to
properly carry out Petroleum Operations in its own name or in the name of its
sub-contractors or other Persons acting on its or their behalf.



40



--------------------------------------------------------------------------------




14.1.2
For the purpose of this Contract, the Contractor shall benefit from the
following advantages:

(a)
All materials, products, machinery, equipment and tools necessary for Petroleum
Operations, provided that these goods, which are exclusively destined and
actually dedicated directly to Petroleum Operations and that are destined to be
re-exported at the end of their use, will be treated as imported under the
conditions stipulated in the Customs Code, the importation in compliance with
the regulations of Temporary Admission (TA) or Temporary Imports (TI), either
normal or special, whichever is the case for the Contractor, for its
sub-contractors and Persons acting on its or their behalf, of all materials,
products, machinery, equipment and tools necessary for Petroleum Operations; and

(b)
Admission with exemption from any tax and/or duty of all materials, products,
machinery, equipment and tools totally used or consumed in Equatorial Guinea,
exclusively and effectively devoted to Hydrocarbon prospecting, Exploration,
Development, and Production Operations subject to this Contract. This exemption
applies to imports directly made by the Contractor, its subcontractors and
Persons acting on its behalf, on condition that a certificate of end use is
issued.

14.1.3
Apart from the exemptions established in the above paragraphs of this ‎Article
14 and the items referred to in Article ‎14.1.4, which are waivers that may be
granted by the Government according to the law, all goods, materials, products,
machinery and equipment imported or exported by the Contractor shall be subject
to taxes and/or duties, in accordance with the customs legislation in force in
Equatorial Guinea.

14.1.4
The Contractor shall follow the procedures to obtain such waivers, according to
the Decree 134/2015 of 2nd of November 2015. The Government shall grant those
waivers in accordance with the law to import all goods, materials, machinery,
equipment and consumer goods directly needed to implement such Petroleum
Operations on behalf of the Contractor or on behalf of its subcontractors or
other Persons acting on behalf of the Contractor or its subcontractors in such a
way that the import of these items be free and exempt from all customs duties,
taxes and fees different from charges resulting from the delivery of the
services needed to comply with customs legislation.

14.2
Oil Export Rights

Subject to ‎Article 12, the Contractor, its purchasers and transporters will
have the right to export and at any time the quantities of Cost Recovery Oil and
Net Crude Oil belonging to the Contractor from the Delivery Point selected for
this purpose free of taxes and/or duties and fees different from charges
resulting from the delivery of the services needed to comply with customs
legislation.
14.3
Export of Goods and Materials that have not been transferred to the State

In compliance with the customs obligations as set out in this Contract and
regulations currently in force, the Contractor, its subcontractors and Persons
acting on its or their behalf may export or re-export, free of taxes, import
duties and fees different from charges resulting from the delivery of the
services needed to comply with customs legislation, goods imported within the
framework of this Contract when


41



--------------------------------------------------------------------------------




they are no longer necessary for Petroleum Operations, provided that their
ownership has not been transferred to the State in accordance with the terms of
this Contract. However, all goods not subject to rental, which from a financial
and accounting position are already cost-recovered, will not be re-exported
under any customs regime.
14.4
Customs Documentation

All imports, exports and re-exports in the framework of this Contract shall be
subject to the formal procedures required by customs authorities pertaining to
documentation, except in the case of an emergency requiring urgent action, in
which Contractor shall submit all required documentation as soon as it
reasonably can, but not later than ten (10) days after the arrival of the goods
in Equatorial Guinea,
14.5
Exclusion of Penalties and Fines related to Petroleum Operations Costs

Should the Contractor or their subcontractors, representatives or agents be
considered liable for the payment of fines, penalties or any other legal duties
related to any non-compliance with the laws related to the use and enjoyment by
the Contractor of the benefits described in ‎Article 14, such fines, penalties
or other legal duties shall be excluded from the Petroleum Operational Costs of
the Contractor.
14.6
Imports and Exports by Foreign Personnel

Subject to Article ‎14.5, the foreign personnel appointed to work in Equatorial
Guinea on behalf of the Contractor or its subcontractors and their families,
shall be permitted to import their personal belongings and household articles in
bulk shipments free of any kind of customs duties, taxes or fees different from
charges resulting from the delivery of the services needed to comply with
customs legislation within the first year as from their initial entrance in
Equatorial Guinea and, then, every two years. Any shipment for subsequent resale
shall not be considered as personal belongings. The personal belongings and
household articles that have been exempt from import duties and fees shall also
be exempt from export duties and fees once the subsequent export has taken
place.

ARTICLE 15    
FOREIGN CURRENCY
15.1
Exchange Control Laws

The Contractor and its subcontractors and all Persons acting on its or their
behalf must comply with all applicable exchange control laws of Equatorial
Guinea. However, as long as they shall have met their respective payment and tax
obligations under this Contract and the laws of Equatorial Guinea, they shall
benefit, during the term of this Contract, from the following rights regarding
Petroleum Operations:
(a)
to retain or dispose of any proceeds outside of Equatorial Guinea including any
proceeds from the sale of its or their share of Hydrocarbons;

(b)
to pay foreign subcontractors and expatriate employees of the Contractor,
outside of Equatorial Guinea, after deduction of the relevant taxes in
Equatorial Guinea. For this purpose, the Contractor may open and use freely bank
accounts in Dollars or in other currencies in banks of its choice in Equatorial
Guinea and abroad. Notwithstanding the foregoing, while this



42



--------------------------------------------------------------------------------




Contract is in force the Contractor and each of its subcontractors shall
establish and maintain a bank account in a national banking institution in
Equatorial Guinea, which shall have the Minimum Retention as set out in Article
‎1.1.77, which has been approved by the Ministry and, in the case of
subcontractors, the minimum amount set by the Ministry from time to time;
(c)
to transfer such funds as the Contractor or its subcontractors shall have
imported into Equatorial Guinea, or earned from Petroleum Operations, or from
the proceeds of the sale or lease of goods or performance of services under this
Contract;

(d)
to obtain abroad loans required for the performance of their activities under
this Contract, provided that the Ministry shall have approved the terms of such
loan, including the rate of interest and terms of repayment, whose approval
shall not be unreasonably withheld or delayed);

(e)
to collect and maintain abroad all the funds acquired or borrowed abroad, and to
freely dispose thereof, limited to the amounts that exceed the requirement of
funds for their operations in Equatorial Guinea; and

(f)
free movement of funds owned by them according to the laws of Equatorial Guinea.

15.2
Report on Foreign Exchange Transactions

The Contractor and its subcontractors shall submit to the Ministry of Finance
and Budgets, within forty-five (45) days of the end of each Quarter, a report
with details of any foreign exchange transactions made during the preceding
Quarter, including any transactions directly related) to Petroleum Operations on
accounts opened abroad and made in accordance with the provisions of Article
‎15.1.
15.3
Freedom of Exchange

The Contractor’s and its subcontractors’ expatriate employees shall be
permitted, in accordance with the regulations then in effect in Equatorial
Guinea, to freely exchange and to freely transfer to their country of origin any
savings arising from their salaries, as well as any retirement and personal
benefits paid by or for such employees, provided they have met their tax
obligations in Equatorial Guinea.

ARTICLE 16    
BOOKS, ACCOUNTS, AUDITS AND PAYMENTS
16.1
Maintenance of Records and Books

16.1.1
The Contractor shall at all times maintain at its offices in Equatorial Guinea
the original records and books of Petroleum Operations in accordance with all
applicable regulations and the Accounting Procedure.

16.1.2
All records and books shall be maintained in the Spanish and English languages
and be denominated in Dollars, or such other currency as shall be requested by
the Ministry from time to time. They shall be supported by detailed documents
demonstrating the expenses and receipts of the Contractor under this Contract.
Such records and books shall be used to determine the Contractor’s Gross
Revenues, Petroleum Operations Costs and net profits, and to establish the
Contractor’s Income



43



--------------------------------------------------------------------------------




Tax and other payment obligations. Such records and books shall also include the
Contractor’s accounts showing sales of Hydrocarbons.
16.2
Submission of Accounts

Within ninety (90) days after the end of a Calendar Year, the Contractor shall
submit to the Ministry detailed accounts showing the Petroleum Operations Costs
which the Contractor has incurred during such Calendar Year. The Contractor may
request the approval of the Ministry for an additional extension of up to thirty
(30) days; such approval shall not be unreasonably withheld or delayed. The
accounts shall be certified by an independent external auditor acceptable to the
Ministry and the Contractor. The expenses of such an auditor shall be met by the
Contractor and shall be deemed a Petroleum Operations Cost.
16.3
Audit of Ministry

16.3.1
After notifying the Contractor, the Ministry may have experts of its choice or
its own agents examine and audit any records and books relating to Petroleum
Operations. The Ministry has a period of three (3) years from the date the
Contractor submits to the Ministry such records and books in accordance with
Article ‎16.2, to perform such examinations or audits with respect to the said
Calendar Year and submit its objections to the Contractor for any contradictions
or errors found during such examinations or audits.

16.3.2
The Contractor shall provide to the Persons designated by the Ministry any
necessary assistance for the foregoing purpose and facilitate the performance of
their duties. The Contractor shall bear all reasonable expenses incurred in such
examination or audit, which shall be recoverable as Petroleum Operations Costs.
However, any expenses incurred for the audit and inspection of accounting books
and records outside of Equatorial Guinea due to the Contractor’s non-compliance
with this ‎Article 16 shall be borne by the Contractor and will not be
recoverable as a Petroleum Operations Cost or deductible for tax purposes.

16.3.3
In the event of a disagreement between the Ministry and the Contractor in
relation to the results of any examination or audit, the dispute shall be
determined by an internationally recognized expert appointed by the
International Chamber of Commerce in accordance with its Rules for Expertise
(ICC Expertise Rules). The determination of the expert shall be final and
binding on the Parties. Unless otherwise determined by the expert, the costs and
expenses of such expert shall be met proportionately by the Parties on a per
capita basis and the Contractor’s share shall not be a Petroleum Operations
Cost.

16.4
Currency and Account of Payments

16.4.1
All payments between the Parties under this Contract shall, unless otherwise
agreed, be in Dollars, or such other currency as shall be requested by the
Ministry from time to time. Subject to Article ‎16.4.2, when the receiving Party
is the State, payments shall be made to the General Treasury of the State, and
when the receiving Party is the Contractor, payments shall be made to a bank
account designated by the Contractor and notified to the Ministry.

16.4.2
All payments to be made to the Ministry pursuant to Article ‎23.2.2 shall be
made to such account as shall be notified) to the Contractor.



44



--------------------------------------------------------------------------------




16.5
Timing and Overdue Payments

Unless otherwise agreed, all payments under this Contract shall be made within
thirty (30) days following the date on which the obligation to make such payment
occurs. In the event of a delay in payment the amount due shall bear interest
compounded monthly at the rate of LIBOR plus two percent (2%) per annum.

ARTICLE 17    
TRANSFER, ASSIGNMENT AND CHANGE OF CONTROL
17.1
Transfer to Equatoguinean Affiliate

Within the second (2”) Calendar Year following the Effective Date, to the extent
that they have not already done so, each of the Parties comprising the
Contractor (other than the National Company) shall incorporate an Affiliate
under the laws of Equatorial Guinea and OHADA and shall assign all of its rights
and obligations in and under this Contract, the Joint Operating Agreement and
any other agreement relating to Petroleum Operations to such Affiliate. After
such transfer, all of the rights and obligations of the Parties comprising the
Contractor under this Contract, the Joint Operating Agreement and any other
agreements relating to Petroleum Operations shall be assumed by such
Affiliate(s). Any assignment or transfer under this Article ‎17.1 shall not be
subject to the provisions of Articles ‎17.2 and ‎17.3. The foregoing assignment
or transfer shall not affect any parent company or bank guarantee provided
pursuant to this Contact.
17.1.1
As to the withholding tax on dividends, pursuant to Article 237 of Law Number
4/2004 dated October 28, 2004, Regulating the Taxation System of the Republic of
Equatorial Guinea (the “Dividend Withholding Tax”):

For a Field for which the Development and Production Plan has been approved by
the Ministry in accordance with Article ‎5.5 above, the Dividend Withholding Tax
will not accrue or be due and payable and is waived in its entirety
(“Withholding Tax Waiver”) for ten (10) Calendar Years commencing with first
commercial production from such qualifying Field.
17.2
Assignment, Transfer, Change of Control

17.2.1
The assignment, transfer, or other disposition of the rights and/or obligations
of a Party comprising the Contractor shall require the prior consent of the
Ministry. Any request for authorization shall be accompanied by all information
related to the assignment, transfer, or other disposition including all legal
instruments, in final draft form, to be used to carry out the proposed
transaction, the identity of all parties to the transaction, the estimated value
of the transaction and whether the consideration is payable in kind, securities,
cash or otherwise. Such assignment, transfer, or other disposition shall be
subject to the payment of a non-recoverable, non-deductible fee (“Transfer Fee”)
of (i) one percent (1%) of Book Value of the assignment, transfer, or
disposition when such occurs during the Exploration Periods, and (ii) two
percent (2%) of Book Value of the assignment, transfer, or disposition when such
occurs during Development and Production Operations, and other non-monetary
requirements stipulated in the authorization issued by the Ministry. The
assignee and the assignor shall be jointly and severally liable for the payment
of such Transfer Fee and for the fulfillment of any other requirements. If
within ninety (90) days following notification to the Ministry of a proposed
assignment



45



--------------------------------------------------------------------------------




accompanied by the necessary information to prove the technical and financial
means of the assignee as well as the terms and conditions of assignment, the
Ministry has not given notice of his opposition with reasonable justification,
such assignment shall be deemed to have been approved by the Ministry.
Any assignment, transfer, or other disposition of the rights and/or obligations
of a Party comprising the Contractor to an Affiliate shall not be subject to the
Transfer Fee.
17.2.2
All assignees must:

(i)
have the technical and financial ability to meet its obligations under this
Contract;

(ii)
in relation to the interest assigned, accept and assume all of the terms and
conditions of this Contract, the Joint Operating Agreement and any other
agreements relating to Petroleum Operations; and

(iii)
be an entity with which the Ministry and each of the Parties comprising the
Contractor can legally do transactions.

17.2.3
All profits resulting from any assignment, transfer or other disposition of any
rights and/or obligations under this Contract, regardless of the type and
location of the transaction, shall be subject to taxation in conformity of the
Tax Law of Equatorial Guinea.

17.2.4
Subject to Article 104 of the Hydrocarbon Law and Article 168 of the Petroleum
Regulations, each and every one of the Parties comprising the Contractor shall
have the right to sell, grant, hand over, transfer or dispose in any other
manner all or part of their rights and interests in the Contract, subject to the
prior written consent of the Ministry, which shall not be withheld or delayed
with no justified reason:

(a)
To a wholly owned Affiliate;

(b)
To the beneficiary of the transfer as foreseen in Article ‎17.1;

(c)
To any of the other Parties comprising the Contractor; or

(d)
To third parties.

17.2.5
If there is an assignment or transfer all or part of their rights and interests
in the Contract by Company to a third party, the third party assignee will
purchase all existing data packages (both seismic and well) over the Area for
one million five hundred thousand Dollars ($1,500,000).

17.3
Change of Control

For the purposes of this ‎Article 17 the transfer of ownership of more than
fifty percent (50%) of the shares of any Party comprising the Contractor (other
than the National Company) or any similar transfer that results in a change of
Control shall be deemed to be an assignment of contractual rights under this
Contract and consequently subject to the terms and conditions of this ‎Article
17, except for the cases of transfers to an Affiliate wholly owned by any Party
comprising the Contractor (except for the


46



--------------------------------------------------------------------------------




National Company), in which case such transfer shall not be deemed a change of
Control.
17.4
Recourse to Third Party Funding

Recourse by any Party comprising the Contractor to third party funding which
involves the assignment of rights over its entitlement to Hydrocarbons under
this Contract is not permitted without the prior consent of the Ministry, which
consent shall not be unreasonably withheld or delayed with no justified reason.
17.5
The National Company’s Right of Preemption

When an assignment, transfer or other disposition of any rights under this
Contract to a third party is anticipated, the assigning Party must notify in
writing the National Company as soon as practicable. The National Company shall
then have the right to purchase the assigning Party’s interest under this
Contract and proposed to be assigned, transferred or otherwise disposed of on
the same terms and conditions as those offered to a bona-fide assignee. This
right is in addition to any right of pre-emption granted to the National Company
under the Joint Operating Agreement. This right of pre-emption is not applicable
to any assignment, transfer or other disposition of any rights under this
Contract to an Affiliate.

ARTICLE 18    
INDEMNIFICATION, LIABILITY AND INSURANCE
18.1
Liability and Indemnity

18.1.1
The Contractor shall indemnify, hold harmless and compensate any Person,
including the State, for any damage or loss which the Contractor, its
Affiliates, its subcontractors and their respective directors, officers,
employees, agents or consultants and any other Person acting on its or their
behalf may cause to such Person or their property in the conduct of Petroleum
Operations. All costs incurred under this Article ‎18.1 caused by the negligence
or willful misconduct of the Contractor, its Affiliates, its subcontractors or
their respective directors, officers, employees, agents or consultants or any
other Persons acting on its or their behalf shall not be cost recoverable as a
Petroleum Operations Cost.

18.1.2
The Contractor shall assume all liability, and exempt the State from any
liability, in respect of any and all claims, obligations, losses, expenses
(including attorneys’ fees), damages or costs of any nature resulting from the
violation of any intellectual property rights of any kind caused by the
Contractor, its Affiliates or subcontractors as a result of or in relation to
the conduct of Petroleum Operations, regardless of the nature of the violation
or of the way in which it may occur.

18.2
Joint and Several Liability

Where the Contractor is comprised of more than one Person, the liabilities and
obligations of such Persons under this Contract shall be joint and several,
except for their obligations and liabilities in relation to all taxation
assessed on their income, including capital gains tax or any other similar tax
or withholding tax in lieu of income or similar tax.
18.3
Insurance



47



--------------------------------------------------------------------------------




18.3.1
The Contractor shall obtain and, during the term of this Contract, maintain in
full force and effect, for Petroleum Operations insurance of such type and in
such amount as is customary and prudent in accordance with generally accepted
practice of the international petroleum industry, and whose coverage terms and
conditions shall be communicated to the Ministry within thirty (30) days after
the Effective Date. The foregoing insurance shall, without prejudice to the
generality of the foregoing provisions, cover:

(a)
any loss or damage to all assets used in Petroleum Operations;

(b)
pollution caused in the course of Petroleum Operations;

(c)
property loss or damage or bodily injury or death suffered by any Person in the
course of Petroleum Operations;

(d)
the cost of removing wrecks and clean-up operations following an accident or
upon decommissioning; and

(e)
the Contractor’s liability to its employees engaged in Petroleum Operations.

18.3.2
The Contractor shall require its subcontractors to carry insurance of such type
and in such amount as is customary in accordance with generally accepted
practice of the international petroleum industry.

18.3.3
The Contractor shall use all reasonable endeavors to place the insurance
required under this ‎Article 18 with Equatoguinean insurance brokers and
insurance companies.


ARTICLE 19    
TITLE OF GOODS, EQUIPMENT AND DATA
19.1
Title and Use of Facilities, etcetera

All installations, facilities, goods, equipment, materials or land acquired by
the Contractor for Petroleum Operations shall become property of the State from
the point at which their costs are fully recovered by the Contractor. The
Ministry shall authorize the Contractor to continue using those permanent
facilities and equipment that continue to prove useful in carrying out Petroleum
Operations, in accordance with Article 32 of the Hydrocarbons Law.
19.1.1
The Contractor and the Ministry shall agree the mode and conditions of such use,
subject to ensuring their maintenance in good condition and good working order,
normal wear and tear excepted. In any case, upon termination, rescission or
cancellation of this Contract, for any reason whatsoever, in relation to all or
any part of the Contract Area, the ownership of said installations, facilities,
goods, equipment, materials or land, and including those whose costs have not
been fully recovered, and any other items acquired and used for Petroleum
Operations shall become the sole property of the State and shall be conveyed
directly to it.

19.1.2
Regardless of whether or not the Contractor has recovered the relevant costs in
accordance with this Contract, the State is entitled to use the said facilities,
goods, equipment, materials or land for its own purposes, provided that such use
does not interfere with the Contractor’s Petroleum Operations.



48



--------------------------------------------------------------------------------




19.1.3
Under no circumstances may the Contractor sell, assign, transfer or otherwise
dispose of any such facilities, goods, equipment, materials or land to any other
Persons.

19.1.4
The provisions of this Article ‎19.1 shall not apply to any leased equipment or
to the Contractor’s equipment that is not charged to Petroleum Operations as a
Petroleum Operations Cost.

19.1.5
If the Ministry does not wish to use any of the facilities, goods, equipment and
materials referred to in this Article ‎19.1, it has the right to request the
Contractor to remove them at the Contractor’s own expense, and the Contractor
will carry out any decommissioning operations of the said facilities, goods,
equipment and materials in accordance with this Contract and the Hydrocarbons
Law, and based on the time frame and specified conditions in the approved
decommissioning plan.

19.2
Ownership of Data

All data, technical information and interpretations obtained, acquired or
derived as a result of Petroleum Operations shall be the sole property of the
State. However, the Contractor may retain copies of all such materials for the
duration of this Contract only, including, among others, geological,
geophysical, petrophysical and engineering reports, Well reports, termination
reports, samples and any other information that the Contractor may have obtained
or compiled during the term of this Contract. The Contractor shall forward such
data, technical information and interpretations to the Ministry as soon as they
are acquired, derived or compiled and shall also provide the Ministry on an
annual basis with a report that itemizes all such data, technical information
and interpretations that have been assembled during the Year. Unless previously
provided, at the termination of this Contract or at any time of relinquishment,
the Contractor shall return to the Ministry all original data, technical
information and interpretations relating to the areas relinquished and will
remove all copies of such from the Contractor’s files, archives, computers and
data storage mechanisms.

ARTICLE 20    
CONFIDENTIALITY
20.1
Disclosure of Confidential Information

20.1.1
The Parties agree that for the duration of this Contract, the terms hereof and
all information relating to this Contract and Petroleum Operations shall be kept
strictly confidential and may not be divulged by any Party without mutual
consent, except:

(a)
to an Affiliated Company;

(b)
to any governmental agency, designated by the State or other entities or
consultants of the Ministry;

(c)
to the extent that such data and information is required to be furnished in
compliance with any applicable laws or regulations;

(d)
in conformity with the requirements of any stock exchange having jurisdiction
over a Party;



49



--------------------------------------------------------------------------------




(e)
where any data or information forms part of the public domain otherwise than a
result of a breach of this Contract;

(f)
to employees, directors, officers, agents, advisors, consultants or
subcontractors (both actual and potential) of a Party comprising the Contractor
or an Affiliate;

(g)
to any company with a bona fide interest in the carrying out of a possible
assignment; and

(h)
to any bank or financial establishment with which an entity of the Contractor
solicits or obtains financing,

provided that the disclosing Party shall be responsible for any and all breaches
of this Article by such Persons and provided further that any disclosure to the
Persons referred to in paragraphs ‎(f), ‎(g) and ‎(h) above shall be limited to
those Persons who are under a duty of confidentiality similar to that contained
in this Article ‎20.1.
20.1.2
For an additional period of two (2) Years after the termination of this
Contract, only the Parties comprising the Contractor (other than the National
Company) shall be obliged to comply with the above stated requirements.

20.2
The Contractor’s Patents

The State shall not reveal to any third parties information pertinent to the
Contractor’s own technology that is protected by patents or contractual
agreements, or which the State has received under license For a period of two
(2) Years after termination of this Contract.
20.3
Continuation of Obligations

Any Party ceasing to own a Participation Interest in this Contract during the
term of this Contract shall nonetheless remain bound by the obligations of
confidentiality set forth in this ‎Article 20.
20.4
Disclosure of Confidential Information by the State and Ministry

In order to explore and exploit areas adjoining or related to the Contract Area,
the State and the Ministry may, notwithstanding this ‎Article 20, disclose to
any third parties a limited set of data and information relating to part or
parts of the Contract Area and Petroleum Operations hereunder, upon agreement
with the Contractor.

ARTICLE 21    
TERMINATION
21.1
Termination by the State

Notwithstanding any other actions contemplated herein, this Contract may be
terminated, without compensation to the Contractor, on any of the following
grounds:
(a)
a material breach by the Contractor (not attributable to any act or omission of
the State or to any Person representing the State) of any of the provisions of
this Contract or the Hydrocarbons Law;



50



--------------------------------------------------------------------------------




(b)
a delay by the Contractor (not attributable to any act or omission of the State
or to any Person representing the State) in making any payment owed to the State
that exceeds three (3) months;

(c)
the suspension of Development works on a Field for six (6) consecutive months,
except when such suspension (i) has been approved by the Ministry in advance, or
(i) is due to an act or omission on the part of the State or of any Person
representing the State, or (i) is as a result of Force Majeure,

(d)
when, after the commencement of Production of a Field, its exploitation is
suspended for at least three (3) consecutive months, without the prior
permission of the Ministry, except when such suspension (i) is due to an act or
omission on the part of the State or of a Person representing the State, or (i)
is as a result of Force Majeure;

(e)
when the Contractor fails to comply within the prescribed time period with an
arbitration award in accordance with the provisions of ‎Article 26, and the
failure to comply is not attributable to any act or omission of the State or to
any Person representing the State;

(f)
when a Well is drilled to’ an objective beyond the vertical planes of the limits
of the Contract Area without the prior consent of the Ministry;

(g)
a breach of this Contract arising out of activities which are illegal or
contrary to national or international law (not attributable to any act or
omission of the State or to any Person representing the State);

(h)
under the provisions of Article ‎2.3; or

(i)
when the Contractor is declared bankrupt, or in liquidation as a result of
financial insolvency, or enters into judicial or financial arrangements on
insolvency with its creditors generally, except when the Contractor can provide
the State with a new financial guarantee that is acceptable to the Ministry in
its sole discretion, and that guarantees the capacity of that Party to fulfill
its obligations under this Contract.

21.2
Notice of Termination and Grace Period

21.2.1
The Ministry may declare this Contract terminated only after having served a
formal notice on the Contractor, by registered mail, requesting it to remedy the
situation or breach in question, and, if the situation or breach in question is
capable of remedy, requesting it to remedy the same within five (5) Business
Days from receipt of such notice regarding payments due under Article ‎21.1(b)
or within three (3) months from receipt of such notice for all other situations
or breaches capable of remedy. Otherwise the effective date of the termination
of this Contract shall be date of receipt by the Contractor of the foregoing
notice.

21.2.2
If the Contractor fails to comply with such notice within the prescribed time
period or fails to show within such five (5) Business Days or three (3) month
period that it has commenced and is promptly and diligently continuing to remedy
the situation or breach in question, the Ministry may pronounce ipso jure the
termination of this Contract.

21.3
Termination against one Party



51



--------------------------------------------------------------------------------




The Ministry may terminate this Contract as to one of the Parties comprising the
Contractor, if the circumstances set forth in Article ‎21.1 are applicable to
only that Party in the manner set forth in Article ‎21.2.

ARTICLE 22    
UNITIZATION
22.1
Obligation to Unitize

If any Hydrocarbon bearing reservoir lying within the Contract Area extends
beyond such area, the Contractor must carry out all Development and Production
in respect of such Hydrocarbon bearing reservoir in accordance with the
Hydrocarbons Law. The Contractor shall use all reasonable endeavors to reach a
mutually acceptable unitization agreement and program with all other affected
Persons.
22.2
Suspension of Obligations

In the event that Petroleum Operations that are the subject of this Contract are
50 suspended by reason of negotiations arising in respect to a unitization
scenario in relation to a specific Discovery, the provisions of Article ‎5.3 for
such Discovery shall be extended for a period of time equal to the duration of
such suspension.

ARTICLE 23    
LOCAL CONTENT AND SOCIAL PROGRAMS
23.1
Regulation of National Content

The Contractor shall comply with the Local Content Regulation enacted by the
Ministry in the Ministerial Order 1/2014 of 26th of September 2014, abiding by
the duties established in this ‎Article 23. For all non Material Contracts, the
Contractor, with no obligation to bid and without the Ministry’s approval (which
will be regarded as granted pursuant to the Hydrocarbon Law):
(a)
before awarding a service contract, the Contractor shall notify the Ministry the
need for such services;

(b)
the Ministry shall provide a list of national companies to the Contractor within
fifteen (15) days of Contractor’s notice of the need for such services. The
Contractor shall support the Ministry by including the national companies of the
list the Contractor regards as competent in the bids required in the framework
of this Contract;

(c)
When granting the contracts, the Contractor shall give preference to the
national companies included in the list given by the Ministry according to
Article ‎23.1(b), in agreement with the Decree 127/2004. Should the Contractor
consider that such companies are not competent or not in compliance with
Contractor’s compliance and financial requirements, the contract may be granted
to a foreign company, according to Articles 12 and ‎13 of the Ministerial Order
1/2014;

(d)
The Contractor shall notify the foreign company winning the tender regarding the
hire of services about the conditions specified in Article ‎23.1(c);



52



--------------------------------------------------------------------------------




(e)
the Contractor shall send the Ministry, at the end of July and January of every
calendar year, a list of the subcontractors that have provided services in
Equatorial Guinea during the previous period;

(f)
in the contracts that imply service delivery or goods supply in Equatorial
Guinea, the Contractor shall include clauses that make the subcontractors to
abide by the specifications of the Ministerial Order 1/2014;

(g)
the Contractor shall organize workshops to make the national companies aware of
the requirements demanded by the Operator in terms of service delivery;

(h)
the Contractor shall notify the Ministry, which in turn shall inform all the
additional competent authorities, of the vacancies and new jobs to implement the
works in Equatorial Guinea;

(i)
at the beginning of the Operations of Development and Production, the Contractor
shall hand over and agree a plan with the Ministry to hire national employees
and empower them; this action shall include tasks and actions for their
professional development to be carried out at the offices of the Operator in
Dallas with the possibility of joining the Technical Team of Operations of
Equatorial Guinea to reach the reasonable and feasible nationalization targets,
and shall send updated information to the Ministry with regard to the
implementation of such a plan at the end of July and January of each subsequent
year; and

(j)
The Contractor shall send to the Ministry a description of the tools used to
evaluate the national employees.

23.2
Employment and Empowerment of Equatoguinean Personnel

23.2.1
At the beginning of the Operations of Development and Production of the S Block,
the Operator shall ensure priority of employment of Equatoguinean qualified
personnel at all levels of its organization, according to the following table
and on the basis of the competences and skills of the employees. For the purpose
of this Article, the technicians proposed by the National Company will also be
taken into account as long as they have the competences and experience required;
such employees will join the technical team of the operator under the personnel
coverage in secondment. The Operator shall empower or contribute to the training
of the aforementioned personnel so that they acquire the competences and skills
required to fill any vacancy, including the supervision positions, related to
Petroleum Operations. However, the Operator will only have to hire the numbers
of personnel needed to implement the Petroleum Operations in a cautious and
profitable manner.



53



--------------------------------------------------------------------------------




Positions
Percentage of National Employees
Percentage of Expatriate Employees
Total number of employees
75 %
25 %
Technical and professional positions (Geologists and engineers, legal experts,
financial experts, safety, health and environment)
60 %
40 %
Supervision and management positions
50%
50 %
Technicians working offshore (including Safety, Health and Environment)
85 %
15 %
Support and administration services
100 %
0 %



23.3
Preference to Equatoguinean Services

The Contractor and its subcontractors undertake to give preference to
Equatoguinean services, materials, equipment, consumables and other goods whose
quality and time of delivery are comparable to those available internationally,
provided that the cost in Equatorial Guinea is no more than ten percent (10%)
above the cost of similar services, materials, equipment, consumables and other
goods available internationally.
23.4
Employment and Training of Equatoguineans

23.4.1
From the Effective Date, the Contractor shall ensure priority employment for
adequately qualified Equatoguinean personnel in all levels of their
organization, as the employee’s skill allows, and as provided for in Article
‎23.2.2, shall train or contribute in the training of such personnel to enable
them to qualify for any position relating to Petroleum Operations. Expatriate
personnel may only be employed if the Contractor and its subcontractors have
exhausted all possibilities of recruiting adequately qualified) Equatoguinean
personnel in the required area of specialization.

23.4.2
During the term of this Contract, the Parties comprising the Contractor (other
than the National Company), during the Exploration Period, shall spend one
hundred thousand Dollars ($100,000) per Calendar Year, to provide a mutually
agreed number of Ministry and National Company personnel with on-the-job
training in the Contractor’s operations in Equatorial Guinea and overseas and/or
practical training at institutions abroad, particularly in the areas of natural
earth sciences, engineering, technology, accounting, economics and other related
fields of oil and gas exploration and exploitation (“Job Training”). During the
term of this Contract, the Parties comprising the Contractor (other than the
National Company), during the Development and Production Period, shall spend
three hundred thousand Dollars ($300,000) per Calendar Year, to provide Job
Training.

The above costs will be recoverable as a Petroleum Operations Cost in accordance
with the provisions of this Contract.
23.4.3
Additionally, during the term of this Contract, the Parties comprising the
Contractor (other than the National Company) shall transfer to the Ministry one
hundred thousand Dollars ($100,000) per Calendar Year during the Exploration
Period and



54



--------------------------------------------------------------------------------




shall transfer to the Ministry three hundred thousand Dollars ($300,000) per
Calendar Year during the Development and Production Period, which the Ministry
shall use at its sole discretion to educate and train Equatoguinean personnel
selected by the Ministry at universities, colleges or other training
institutions selected by the Ministry and for other general training and
educational purposes (“Training Funds”).
The above costs will be recoverable as a Petroleum Operations Cost in accordance
with the provisions of this Contract.
23.5
Social Projects

If the Contractor funds any social projects outside of those approved in an
Annual Budget such costs shall not be recoverable as a Petroleum Operations
Cost.
Given that Equatoguinean civil’ society is a part of the local content in oil
and gas contracts, the Contractor shall commit one hundred thousand Dollars
($100,000) per Calendar Year during the Exploration Period and shall commit four
hundred fifty thousand Dollars ($450,000) per Calendar Year during the
Development and Production Period, to cooperate with non-governmental
organizations in charitable works to develop society, sport activities and
health programs to fight and prevent disease, as well as other non-profit
related activities. The above costs will be recoverable as a Petroleum
Operations Cost in accordance with the provisions of this Contract.
23.6
National Technology Institute

The Contractor shall transfer to the Ministry one hundred thousand Dollars
($100,000) per Calendar Year during the Exploration Period and shall transfer to
the Ministry three hundred thousand Dollars ($300,000) per Calendar Year during
the Development and Production Period, and provide other reasonable non-monetary
assistance as may be requested by the Ministry from time to time with the
implementation and development of the National Technology Institute to train and
develop mid and upper level personnel in the petroleum industry of Equatorial
Guinea and in accordance with the Hydrocarbons Law. The above costs will be
recoverable as a Petroleum Operations Cost in accordance with the provisions of
this Contract.
23.7
National Database of the Ministry of Mines and Hydrocarbons

The Contractor shall transfer to the Ministry one hundred thousand Dollars
($100,000) per Calendar Year during the Exploration Period and shall transfer to
the Ministry three hundred thousand Dollars ($300,000) per Calendar Year during
the Development and Production Period, and provide other reasonable non-monetary
assistance as may be requested by the Ministry from time to time with the
implementation and development of the a data base of seismic and well data in
the petroleum industry of Equatorial Guinea and in accordance with the
Hydrocarbons Law. The above costs will be recoverable as a Petroleum Operations
Cost in accordance with the provisions of this Contract.

ARTICLE 24    
DECOMMISSIONING
24.1
Relinquishment or Decommissioning



55



--------------------------------------------------------------------------------




24.1.1
Subject to Article ‎2.5.2, the Contractor may at any time relinquish and/or
abandon any portion of the Contract Area or any Well not included in a Field
subject to having given three (3) months prior notice to the Ministry, provided
that the Contractor shall have fulfilled all of its obligations under this
Contract and that it has given the Ministry full details of the state of any
reservoir and the facilities and equipment in such area in addition to any plans
for the removal or dismantling of such facilities and equipment including all
technical and financial information. All decommissioning operations must be
undertaken in accordance with the Hydrocarbons Law.

24.1.2
The decommissioning of a Field by the Contractor and its corresponding
decommissioning plan shall require the prior approval of the Ministry in
accordance with the Hydrocarbons Law. The Contractor shall prepare and deliver
to the Ministry a plan for the decommissioning of all Wells, facilities and
equipment, the rehabilitation of the landscape and the continuation of Petroleum
Operations, if applicable, in accordance with the Hydrocarbons Law.

24.1.3
Unless the Ministry elects to keep the facilities and equipment in order to
continue Petroleum Operations in accordance with Article ‎24.3.3, the Contractor
is obligated to fully decommission all Fields within the Contract Area.

24.2
Right of Ministry

Upon receipt by the Ministry of the notice referred to in Article ‎24.1.1 or
upon the decommissioning of any Field, the Ministry shall be entitled to take
over any Discovery or Field whose decommissioning is proposed by the Contractor.
If the Ministry does not communicate its desire to take over Petroleum
Operations within three (3) months of receipt of the relevant notice, it shall
be deemed to have elected not to do so.
24.3
Reserve Fund

24.3.1
In order to implement the decommissioning of a Field, the Contractor shall
contribute to a reserve fund for the estimated decommissioning costs, (the
Reserve Fund) in accordance with the Hydrocarbons Law and the approved
decommissioning plan, and shall be included as a recoverable cost. As for the
constitution of the Reserve Fund, it will begin from the Fifth (5) year from the
first production at an international bank holding at least a Standard and Poor’s
A- rating to be agreed by the Parties. All contributions mentioned will be
deductible for tax purposes and will be considered as a cost of Petroleum
Operations in the year in which they were contributed.

24.3.2
In the event that the total amount of the Reserve Fund is greater than the
actual cost of decommissioning, the account balance shall be distributed between
the State and the Contractor in accordance with Article ‎7.3. In the event that
the amount of the Reserve Fund is less than the actual cost of decommissioning
operations, the Contractor shall be liable for the remainder.

24.3.3
In the event that the Ministry elects to keep the facilities and equipment in
order to continue Petroleum Operations after the withdrawal of the Contractor,
the Reserve Fund so established together with the related interest shall be put
at the Ministry’s disposal to cover the later decommissioning. The Contractor
shall be released from any further decommissioning liability in respect of such
facilities and equipment.



56



--------------------------------------------------------------------------------




24.4
Continuing Operations

The State undertakes not to interfere with the conduct of Petroleum Operations
in the Contract Area retained by the Contractor in the event that the State
should elect to take over a Discovery or Field pursuant to Article ‎24.2. If
requested by the Ministry, the Contractor shall undertake to continue all
operations for a fee and on terms to be agreed between the Ministry and the
Contractor.
24.5
Protection of the Environment

The Contractor shall duly plug all the Wells and decommission all facilities and
equipment in order to avoid contamination and harm to the environment and
possible damage to the reservoir, in accordance with the Hydrocarbons Law, the
other laws of Equatorial Guinea and generally accepted practice of the
international petroleum industry.

ARTICLE 25    
APPLICABLE LAW
25.1
Applicable Law

This Contract and all Petroleum Operations carried out hereunder shall be
governed by and construed in accordance with the laws and regulations of
Equatorial Guinea,
25.2
Change in Law

Should a Change in the Law occur, and if as a consequence of its implementation,
such a Change in the Law caused, to the detriment of the Contractor or its
shareholders, a decrease in economic rights or an increase in the economic
obligations included in or resulting from this Contract, the Parties shall take
adequate measures to achieve the necessary economic balance, based on the
principle that the Contractor shall be restored to the same economic status it
would have if no change had occurred. Such Contractor’s restoration shall not
exceed the benefits received by the State and by other third beneficiaries of
the Change in the Law, as a result of such a change. This norm shall never be
interpreted as if the Contractor is being denied the advantages it could benefit
from as a result of the new law, decree, norm, order or regulation passed by the
State.
25.3
Business Standards

Each Party represents and warrants that it did not engage any person, firm or
company as a commission agent for purposes of this Contract and that it has not
given or offered to give nor will it give or offer to give (directly or
indirectly) to any person any bribe, gift, gratuity, commission or other thing
of significant value, as an inducement or reward for doing or forbearing to do
any action or take any decision in relation to this Contract, or for showing or
forbearing to show favor or disfavor to any person in relation thereto. The
Contractor further represents and warrants that no loan, reward, offer,
advantage or benefit of any kind has been given to any official of the State or
any person for the benefit of such official or person or third parties, as
consideration for an act or omission by such official in connection with the
performance of such person’s duties or functions or to induce such official to
use his or her position to influence any act or decisions of the administration
with respect to this Contract.


57



--------------------------------------------------------------------------------





ARTICLE 26    
RESOLUTION OF CONFLICTS AND ARBITRATION
26.1
Dispute Resolution and Notification

26.1.1
In the event of any dispute, claim, conflict or controversy (a Dispute) between
any of the Parties arising out of, or in relation to, this Contract, including
any question regarding its breach, existence, validity or termination, the
Parties shall take all reasonable measures to resolve such Dispute amicably.

26.1.2
If the relevant Parties have not reached an amicable agreement after three (3)
months of the date of the notice of a Dispute by one Party to another, unless
the Parties to the Dispute mutually agree to an extension, any Party to the
Dispute may refer the Dispute for resolution by final and binding arbitration:

(a)
to the International Centre for the Settlement of Investment Disputes (the
Centre) established by the Convention on the Settlement of Investment Disputes
between States and Nationals of other States, done at Washington, March 18, 1965
(the ICSID Convention);

(b)
to the Additional Facility of the Centre, if the Centre is not available; or

(c)
in accordance with the Arbitration Rules of the International Chamber of
Commerce (ICC), if neither the Centre or the Additional Facility are available.

26.1.3
The Parties hereby consent to submit to the Centre any dispute arising out of or
relating to this Contract for settlement by arbitration pursuant to the Rules of
Arbitration of the Centre. The State and the National Company agrees not to
make, and hereby irrevocably waives, in relation to any Dispute, whether
relating to acts of a sovereign or governmental nature or otherwise, all claims
of immunity (sovereign or otherwise) by it or on its behalf from the
jurisdiction of, and from the enforcement of any arbitral award rendered by, an
arbitral tribunal constituted pursuant to this Contract as well as all claims of
immunity from the service of process or the jurisdiction of any court in aid of
the jurisdiction of such arbitral tribunal or in connection with the enforcement
of any such award.

26.2
Seat and Language of Arbitration

The seat of the arbitration shall be agreed by the Parties to the Dispute and,
in case of a disagreement, shall be determined by the arbitrators. The languages
of the arbitration proceedings, and of all orders, decisions, and the award,
shall be Spanish and English.
26.3
Number and Identity of Arbitrators

The arbitral tribunal shall be constituted by three (3) arbitrators selected
according to the following procedure:
(a)
The claimant and the respondent shall, within thirty (30) days from the day on
which a request for arbitration has been submitted, appoint an arbitrator each
(and if there is more than one claimant or more than one (1) respondent, then
the claimants and/or the respondents collectively shall each appoint a



58



--------------------------------------------------------------------------------




single arbitrator), by giving notice in writing of such appointment to the
Secretary-General of ICSID and the other Party or Parties to the Dispute.
(b)
If either the claimant or the respondent fails to comply with the time limit in
the preceding paragraph, the Chairman of the Administrative Council of ICSID
shall appoint the arbitrator or arbitrators that have not yet been appointed, at
the request of either the claimant or the respondent and after consulting the
claimant and the respondent as far as possible. The Chairman of the
Administrative Council of ICSID shall give notice in writing of such appointment
or appointments to the Secretary-General of ICSID and the claimant and the
respondent.

(c)
The two (2) arbitrators so appointed shall, within thirty (30) days of their
appointment agree upon the person to be appointed as the President of the
tribunal, and give notice of such appointment to the Secretary-General of ICSID
and the claimant and the respondent.

(d)
If the two (2) arbitrators fail to agree upon the person of the President of the
tribunal, the Chairman of the Administrative Council of ICSID shall appoint the
President, at the request of either the claimant or the respondent, and after
consulting the claimant and the respondent as far as possible. The Chairman of
the Administrative Council of ICSID shall give notice in writing of such
appointment to the Secretary-General of ICSID and the claimant and the
respondent.

None of the arbitrators shall be a citizen of the countries of any of the
Parties to the Dispute (or in the case where the Party is a company or another
entity, any country or countries of nationality of such Party, including the
country of its ultimate parent).
26.4
Rules of Arbitration

The arbitration procedures initiated under this Contract shall operate under the
arbitration rules in effect for ICSID, the Additional Facility or ICC, as the
case may be, at the time of the filing of the request for arbitration, which
rules are deemed to be incorporated herein by reference in this ‎Article 26.
26.5
Binding Nature of Arbitration

The arbitration award shall be final and binding on the Parties and shall be
immediately enforceable, subject to the remedies provided for in the ICSID
Convention and Arbitration Rules, in the Arbitration Rules of the Additional
Facility of the Centre, or in the ICC Arbitration Rules, as appropriate. The
Parties waive any right to refer any question of law, and any right of appeal on
the law and/or merits to any court. It is expressly agreed that the arbitrators
shall have no authority to award aggravated, exemplary or punitive damages.
26.6
Costs of Arbitration

The costs of arbitration shall be charged in accordance with the directions of
the arbitration tribunal, failing which shall be borne proportionally by the
Parties to the Dispute on a per capita basis. The costs of the Parties
comprising the Contactor shall not be recoverable.
26.7
Payment of Awards



59



--------------------------------------------------------------------------------




Any monetary award issued shall be expressed and payable in Dollars.

ARTICLE 27    
FORCE MAJEURE
27.1
Non-fulfillment of Obligations

Any obligation or condition arising or derived from this Contract which any
Party is unable to perform, whether in whole or in part, shall not be considered
as a breach or non-fulfillment of its obligations under this Contract if such
breach or nonperformance is caused by an event of Force Majeure, provided that
there is a direct cause-and-effect relationship between the non-performance and
the event of Force Majeure. Notwithstanding the foregoing, all payment
obligations owed by any Party to another must be made when due.
27.2
Definition of Force Majeure

For the purposes of this Contract, an event shall be considered an event of
Force Majeure if it meets the following conditions:
(a)
it has the effect of temporarily or permanently preventing a Party from
performing its obligations under this Contract;

(b)
it is unforeseeable, unavoidable and beyond the control of the Party which
declares Force Majeure; and

(c)
it is not a result of the negligence or willful misconduct of the Party which
declares Force Majeure,

Such an event shall include acts of God, earthquake, inclement weather, strike,
riot, insurrection, civil unrest, blockade, sabotage and acts of war (whether
declared or not). The Parties intend for the term of Force Majeure to be
construed in accordance with the principles and practice of the international
petroleum industry.
27.3
Notification of Force Majeure

If any Party is unable to comply with any obligation or condition provided
herein due to Force Majeure, it shall notify the other Parties in writing as
soon as possible, and in any event not later than fourteen (14) days after the
event in question, giving the reason for its non-compliance and a detailed
account of the Force Majeure, as well as the obligation or condition affected.
The Party affected by the Force Majeure shall use all reasonable endeavors to
remove the cause thereof, keep the other Parties fully informed of the situation
and the current evolution of the Force Majeure event and shall promptly notify
the other Parties as soon as the Force Majeure event is over and no longer
prevents it from complying with its obligations or conditions hereunder.
27.4
Continuation of Obligations

All obligations, other than those affected by the event of Force Majeure, shall
continue to be performed in accordance with this Contract.
27.5
Cessation of Force Majeure



60



--------------------------------------------------------------------------------




Upon the cessation of the event of Force Majeure, the relevant Party shall
undertake and complete, as soon as practicable and within a time frame to be
mutually agreed by the Parties, all obligations suspended as a result thereof.
27.6
Continuation of Force Majeure

When a Force Majeure event lasts more than ninety (90) days, the Parties will
forthwith consult to examine the situation and implications for Petroleum
Operations, in order to establish the course of action appropriate for the
fulfillment of contractual obligations under the circumstances of the said Force
Majeure. In such event the term of this Contract will be extended by the same
amount of time that the Force Majeure has lasted.

ARTICLE 28    
ASSISTANCE AND NOTICE
28.1
Assistance of Ministry

28.1.1
The Ministry shall facilitate, within its authority and in accordance with the
rules and procedures in effect in Equatorial Guinea, the performance of the
Contractor’s activities by granting it all permits, licenses and access rights
that are reasonably necessary for the purposes of Petroleum Operations, and by
making available to it all necessary services with respect to Petroleum
Operations in Equatorial Guinea.

28.1.2
The Ministry shall also facilitate and assist the Contractor in obtaining all
permits, licenses or rights not directly related to Petroleum Operations, but
which the Contractor may reasonably require for the purposes of fulfilling its
obligations under this Contract.

28.2
Notices and Other Communications

All notices, approvals or other communications authorized or required between
the Parties by any of the provisions of this Contract shall be in writing (in
Spanish and English), addressed to such Parties and delivered in person by
courier service or by any electronic means of transmitting written
communications which provides written confirmation of complete transmission. For
purposes of this Contract, oral communication does not constitute notice or
approval, and e-mail addresses and telephone numbers for the Parties are listed
below as a matter of convenience only. A notice or approval given under any
provision of this Contract shall be deemed delivered only when actually received
by the Party to whom such notice or approval is directed, and the time for such
Party to deliver any communication in response to such originating notice or
approval shall run from the date the originating notice or approval is received.
Each Party shall have the right to change its address at any time and/or
designate that copies of all such notices or approvals be directed to another
Person at another address, by giving written notice thereof to all other
Parties.
For the State:
MINISTRY OF MINES AND HYDROCARBONS
Autovia Aeropuerto — Ela Nguema
Malabo II, Malabo — Guinea Ecuatorial
Malabo, Bioko Norte
Republic of Equatorial Guinea
For the attention of: His Excellency the Minister of Mines and Hydrocarbons



61



--------------------------------------------------------------------------------




Telephone: + (240) 09 3567, 09 3405
Facsimile: + (240) 093353
For the Contractor:
Kosmos Energy Equatorial Guinea
c/o Circumference (Cayman), P.O.
Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue,
George Town, Grand Cayman, KY1-1209, Cayman Islands
For the attention of: General Counsel
Telephone: +1 214 445 9600
Facsimile: +1 214 445 9705
For the National Company:
GUINEA ECUATORIAL DE PETRÓLEOS
Torre Gepetrol
Autovia Aeropuerto — Ela Nguema
Malabo 11, Malabo — Guinea Ecuatorial
GEPetrolP.O. Box
965 Malabo
Equatorial Guinea
For the attention of: Director General
Telephone: + (240) 096769
Facsimile: + (240) 096692

ARTICLE 29    
MISCELLANEOUS
29.1
Amendments

This Contract may only be amended in writing and by mutual agreement between the
Parties; any purported amendments in contravention of this provision shall not
be effective.
29.2
No Partnership

This Contract shall not be construed to create an association, joint venture or
partnership between the Parties or to impose any partnership obligation or
liability upon a Party.
29.3
Hydrocarbons Law

All Petroleum Operations and the Contractor are subject to the provisions of the
Hydrocarbons Law and the Petroleum Regulations in effect from time to time.
29.4
Entire Agreement

With respect to the subject matter contained herein, this Contract (i) is the
entire agreement of the Parties and (ii) supersedes all prior understandings and
negotiations of the Parties.


62



--------------------------------------------------------------------------------




29.5
No Waiver

In the event of a waiver by any Party of one or more defaults by another Party
in the performance of the provisions of this Contract, such waiver shall not
operate or be construed as a waiver of any future default or defaults by the
same Party, whether of a like or of a different character. Except as expressly
provided in this Contract no Party shall be deemed to have ‘waived, released or
modified any of its rights under this Contract unless such Party has expressly
stated, in writing, that it does waive, release or modify such right.
29.6
No Conflict

29.6.1
Each of the Parties constituting the Contractor undertakes that it shall avoid
any conflict of interest between its own interests (including the interests of
Affiliates) and the interests of the other Parties in connection with activities
contemplated under this Contract.

29.6.2
In the event of any conflict between the main body of this Contract and its
Annexes, the main body shall prevail. In the event of any conflict between this
Contract and the Hydrocarbons Law, the Hydrocarbons Law shall prevail.


ARTICLE 30    
INTERPRETATION
30.1
The table of contents and headings used in this Contract are for convenience
only and shall not be construed as having any substantive significance or as
indicating that ail of the provisions of this Contract relating to any topic are
to be found in any particular Article.

30.2
Reference to the singular includes a reference to the plural and vice versa.
‎30.3 Reference to any gender includes a reference to all other genders.

30.3
Unless otherwise provided, reference to an Article or an Annex means an Article
or Annex of this Contract.

30.4
The words include and including shall mean include or including without limiting
the generality of the description preceding such term and are used in an
illustrative sense and not a limiting sense.

30.5
Any reference to a Person shall be construed as including a reference to its
successors, permitted transferees and permitted assignees.

30.6
Any reference to a statute or enactment shall be construed as a reference to
such statute or enactment as it may have been or may be amended or re-enacted
from time to time, or any subordinate legislation made or legal norm created, or
may from time to time be done, under such statute or enactment.

30.7
Reference to this Contract or part thereof or any other document shall be
construed as a reference to the same as it may be amended, supplemented, novated
or replaced from time to time.


ARTICLE 31    
EFFECTIVE DATE


63



--------------------------------------------------------------------------------




This Contract shall become effective upon the date the Contractor receives
notification in writing of its ratification by the President of Equatorial
Guinea.


64



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Contract in three (3)
originals in the Spanish language and three (3) originals in the English
language. In the event of any conflict, the Spanish version shall prevail.
THE REPUBLIC OF EQUATORIAL GUINEA
THE MINISTRY OF MINES AND HYDROCARBONS
Signature: /s/ H.E. Señor Don Gabriel M. Obiang Lima
Name: H.E. Señor Don Gabriel M. Obiang Lima
Title: Director General


THE NATIONAL COMPANY
Signature: /s/ Don Antonio Oburu Ondo    
Name: Don Antonio Oburu Ondo
Title: Director General


THE COMPANY
KOSMOS ENERGY EQUATORIAL GUINEA
Signature: /s/ Andrew Inglis    
Name: Andrew Inglis    
Title: Director    


65



--------------------------------------------------------------------------------







ANNEX A    
CONTRACT AREA
This Annex is an integral part of this Contract between the Republic of
Equatorial Guinea and the Contractor.
Upon the Effective Date, the initial Contract Area covers an area deemed equal
to ‎1,245 (one thousand two hundred forty-five) square kilometres (km2) or
(124,500 (one hundred twenty-four thousand five hundred) hectares (Ha) for the
purposes of Article ‎11.4.
The Contract Area is described on the map in Annex B. The points indicated on
such map are defined below, by reference to the Greenwich meridian and their
geographic coordinates
(Block Name
Point
2 (UTM)
Y (UTM)
Lat (DD)
Long (DD)
Lat (DMS)
Long (DMS)
Block S
A
482211.093694
1381153.318022
1.25000000000
8.84028000000
1° 15’ 00” N
8° 50’ 25” E
Block 5
B
494827.743573
165795.594419
1.50000000000
8.95350000000
1° 30’00” N
8° 57’ 12.609” E
Block 5
C
501544.861885
180532.904974
1.63333000000
9.01389000400
1° 38’00” N
9° 00’50” E
Block 5
D
577807.536910
180534.591997
1.63333000000
9.25000000000
1° 18’ 00’ N
9° 15’ 00” E
Block 5
E
527808.711136
171041.737143
1.54748000900
9.25000000000
1° 32’ 50.916” N
9° 15’ 00’ E
Block 5
F
527647.200000
170856.200000
1.54577000000
9.24855000000
1° 32’ 44.775” N
9° 14’ 54.771” E
Block 5
G
527808.779715
170490.498886
1.54246000000
9.25000000000
1° 32’ 32.855” N
9° 15’ 00” 1
Block 5
H
577909.360460
165797.017650
1.50000000000
9.25000000000
1° 30’ 00” N
9° 15’00” E
Block 5
I
527812253705
1381154.101398
1.25000000000
9.25000000000
1° 15’ 00” N
9° 15’ 00’ 1
Block 5
1
500000.000000
1381152.777732
1.25000000000
9.00000000000
1° 15’ 00” N
9° 00’ 00” E
Block 5
1(
518200.000000
1698130.0090011
1.53622000000
9.16362000000
1° 32’ 10.406” N
9° 9’ 49.021” 1
Block 5
L
524006.000000
16551)0.000000
1.49732000000
9.21575000000
1° 29’ 50.339” N
9° 12’ 56.717” E
Block S
Ni
524900.000000
161600.000000
1.46203000000
9.22384000000
1° 27’ 43.313” N
9° 13’ 25.831” E
Block S
N
5188013.009000
156200.000000
1.41318000000
9.16900000000
1° 24’ 47.453” N
9° 14 8.406’ 1
Block 5
0
517009000000
156600.000000
1.43680000000
9.15282000000
1° 25’ 0.485” N
9° 9’ 10.155’ E
Block 5
P
516900.000000
164000.000000
1.48375000000
9.15393000000
1° 29’ 1.503” N
9° 9’ 6.935’ E
Block 5
CE
518200.000000
166800.000900
1.50908000000
9.16362000000
1° 30’ 32.696” N
9° 9’ 49.014” 1
Block S
R
516900.009000
168000.000000
1.51994000000
9.15193000000
1° 31’ 11.783” N
9° 9’ 6.944” E





66



--------------------------------------------------------------------------------







ANNEX B    
MAP OF THE CONTRACT AREA
This Annex is attached to this Contract between the Republic of Equatorial
Guinea and the Contractor and forms an integral part of the same.
This map is included for illustrative purposes only and in the event of any
discrepancies or conflict, the Contract Area shall be defined by the
geographical co-ordinates specified in Annex A.
executedoriginalequat_image1.jpg [executedoriginalequat_image1.jpg]


67



--------------------------------------------------------------------------------







ANNEX C    
ACCOUNTING PROCEDURE
This Annex is an integral part of the Contract between the Republic of
Equatorial Guinea and the Contractor.
Article 1
GENERAL PROVISIONS
1.1
PURPOSE

The object of this Accounting Procedure is to establish equitable criteria and
methods of calculation and accounting applicable to the provisions of the
Contract, and in particular when:
(a)
classifying and defining Petroleum Operations Costs; and

(b)
prescribing the manner of preparing and submitting the financial statements of
the Contractor in accordance with accounting principles in effect in Equatorial
Guinea.

1.2
INTERPRETATION

For the purposes of this Accounting Procedure, the terms used herein and which
are defined in the Contract shall have the same meaning when used in this
Accounting Procedure. In the event of any discrepancy or conflict between the
provisions of this Accounting Procedure and any other provisions of the
Contract, the provisions of the Contract shall prevail.
1.3
ACCOUNTING RECORDS AND REPORTS

1.3.1
In accordance with the provisions of Article ‎16.1 of the Contract, the
Contractor shall maintain in its office in Equatorial Guinea original, complete,
true and correct accounts, books and records of the Production and disposition
of Hydrocarbons, and all costs and expenses under the Contract, as well as all
other records and data necessary or proper for the settlement of accounts in
accordance with the laws of Equatorial Guinea, generally accepted accounting
procedures and generally accepted practice in the international petroleum
industry and pursuant to the chart of accounts agreed pursuant to Article ‎1.3.2
below.

1.3.2
Within sixty (60) days from the Effective Date, the Contractor shall submit to
and discuss with the Ministry a proposed outline for the chart of accounts and
the books, records and reports in accordance with generally accepted standards
and consistent with normal petroleum industry practices and procedures.

Within sixty (60) days of receiving the above proposal, the Ministry shall
either provide notice of its approval of the proposal, or shall request
revisions of such chart of accounts in writing.
Within one hundred and eighty (180) days after the Effective Date, the
Contractor and the Ministry shall agree on the outline of the chart of accounts,
books, records, and reports which shall describe the basis of the accounting
system and procedures to be developed and used in accordance with this
Accounting Procedure. Following


68



--------------------------------------------------------------------------------




such agreement, the Contractor shall immediately prepare and provide the
Ministry with formal copies of the detailed and complete chart of accounts and
manuals related to the procedures, and a list of the data and records to be
accounted for, recorded, reported and to be followed under the Contract.
1.3.3
In addition to the generality of the foregoing, the Contractor shall submit to
the Ministry, at regular intervals, statements relating to the Petroleum
Operations, including, but not limited to, the following:

(a)
monthly statement of Production;

(b)
quarterly statement of value of Production and pricing;

(c)
statement of Petroleum Operations Costs;

(d)
annual statement of Petroleum Operations Cost not yet recovered;

(e)
statement of Production sharing;

(f)
annual end-of-year statement;

(g)
Annual Budget tracking statement;

(h)
Annual statement of tangible goods subject to depreciation; and

(i)
Quarterly, the state of goods, materials and properties which are anticipated to
be transferred to the State within three months of said report, due to the full
recovery of its cost.

1.3.4
All reports and statements shall be prepared in accordance with the Contract,
the laws of Equatorial Guinea and any regulations thereunder and in accordance
with generally accepted practice of the international petroleum industry.

1.3.5
Within sixty (60) days after the Calendar Year, the Contractor shall submit to
the Ministry the execution of the budgets as well as the annual accounts (the
balance sheet, the cash flow statement and the income statement) and the
schedule of amortizations, attaching for the report of internal audit for
reliability of said information.

1.4
LANGUAGE AND UNIT OF ACCOUNT

Unless otherwise agreed all accounts, records, books and reports shall be
prepared and maintained in Spanish and English and shall be denominated in
Dollars. Additionally, Contractor may maintain accounts and records in other
languages and currencies for information purposes only.
1.5
VERIFICATION AND AUDIT RIGHTS OF THE STATE

1.5.1
When the Ministry exercises its right of audit under Article ‎16.3 of the
Contract, it shall provide notice to the Contractor, at least sixty (60) days in
advance regarding such audit, which shall take place during normal business
hours. The Contractor shall make available to the Ministry all accounts, books,
records, invoices, cash vouchers, debit notes, price lists or any other
documentation relating to Petroleum Operations. Furthermore, the auditors shall
have the right, in connection with such



69



--------------------------------------------------------------------------------




audit, to visit and inspect at reasonable times any of the Contractor’s sites,
plants, facilities, warehouses and offices which affect Petroleum Operations
directly or indirectly and to question personnel associated with those
Operations.
The Contractor shall endeavor to provide records and accounts from any of its 62
Affiliates or other Persons necessary to support charges from them. If an
Affiliate or any other Person considers such information confidential or
proprietary, the Ministry may select an internationally recognized independent
firm of public accountants to carry out an audit, subject to the approval of the
Affiliate or other Person, such approval not to be unreasonably withheld or
delayed. If the Ministry does not conduct an audit within the time stipulated in
accordance with Article ‎16.3 of the Contract, the Contractor’s accounts, books
and records shall be deemed correct and final.
1.5.2
Any audit exceptions shall be made in writing and notified to the Contractor
within ninety (90) days of completion of the corresponding audit. Failure to
give such exception by the Ministry shall be deemed to be an acknowledgement of
the accuracy of the Contractor’s books and accounts.

1.5.3
If the Contractor fails to respond to any notice of exception under Article
‎1.5.2 within ninety (90) days of receipt of such notice, the results of the
audit will be considered valid and accepted by the Contractor. After the said
period of time the Ministry’s exception shall prevail.

1.5.4
Any adjustments resulting from an audit shall be promptly applied to the
Contractor’s accounts; any adjustments to payments due shall also be effected
promptly.

1.5.5
If the Contractor and the Ministry are unable to reach final agreement on the
proposed audit adjustments they shall resolve the dispute in accordance with the
provisions of Article ‎16.3.3 of the Contract.

When audit related issues are still outstanding, the Contractor shall preserve
any relevant documents and allow the Ministry access to them until the issue is
finally resolved.
1.6
CURRENCY EXCHANGE RATES

The exchange rate shall be determined monthly, based on the arithmetic average
of the closing buy and sell rates for the Dollar against the CFA (Communauté
Financière Africaine or African Financial Community) currency unit for the
month, as published by the Bank of Central African States (BEAC).
The exchange rate of the preceding calendar month shall be used for exchange
transactions and for the purpose of determining the counter value of Dollars in
the Equatoguinean currency unit for the next month.
1.7
ACCOUNTING BASIS

All books and accounts shall be prepared on an accrual accounting basis.
Revenues shall be posted to the accounting period in which they were earned,
without any need to recognize whether a given transaction results in a
disbursement or cash receipt. Expenses and costs shall be regarded as incurred,
in the case of physical items, during the accounting period in which the
relevant title is transferred to the


70



--------------------------------------------------------------------------------




Contractor and in the case of services during the accounting period in which
such services are rendered.
1.8
REVIEW OF ACCOUNTING PROCEDURE

By mutual agreement between the Ministry and the Contractor, this Accounting
Procedure may be revised periodically by a document in writing executed by the
Parties.


71



--------------------------------------------------------------------------------






ARTICLE 2    
GENERAL CLASSIFICATION OF PETROLEUM COSTS
All costs related to Petroleum Operations shall be classified in accordance with
their end use. Classification criteria shall be included in the approved Annual
Work Program and Annual Budget for the Calendar Year in which the expenditure is
made. All Petroleum Operations Costs shall be classified, defined and allocated
as set forth below.
2.1
EXPLORATION COSTS

Any and all direct, general and administrative costs incurred during Hydrocarbon
Exploration and Appraisal activities in an area which is part of the Contract
Area, including but not limited to:
(a)
aerial, geophysical, geochemical, paleontological, geological, topographical and
seismic surveys and studies and their interpretation;

(b)
core hole drilling;

(c)
any labor, materials, supplies, and services used in drilling Exploration Wells
and Appraisal Wells;

(d)
any facilities used solely in support of the purposes described in paragraphs
‎(a), ‎(b) and ‎(c) above, including access roads and acquired geological and
geophysical data, all separately identified;

(e)
any other cost incurred in the Exploration and Appraisal of Hydrocarbons after
the Effective Date but prior to the date of approval of a Development and
Production Plan with respect to the relevant Field and not covered under
Articles ‎2.2, ‎2.3 and ‎2.4 below; and

(f)
the costs incurred prior to the Effective Date which both Parties have agreed
to, including the cost of the Sea Bed Logging, 2D, 3D speculative data and other
costs of complying with Article ‎3.1.1 of the Contract.

2.2
DEVELOPMENT AND PRODUCTION COSTS

Development and Production Costs are all approved direct, general and
administrative costs incurred during Development and Production activities,
including, but not limited to, the following:
(a)
Wells defined as Development Wells for purposes of producing from a Commercial
Field, whether such Wells turn out to be dry or productive by nature, and
drilling Wells for the injection of water or gas to enhance Hydrocarbon
recovery;

(b)
completing Wells by way of installation of casing or equipment or otherwise
after a Well has been drilled for the purpose of bringing the Well into use as a
Development Well or a Well for the injection of water or gas to enhance
Hydrocarbon recovery;

(c)
transportation and installation of tank storage facilities, pipelines, flow
lines, production and treatment units, wellhead equipment, subsurface equipment,



72



--------------------------------------------------------------------------------




enhanced recovery systems, offshore platforms, export terminals and piers,
harbors and related facilities, and access roads for development activities; and
(d)
engineering and design studies for facilities referred to under paragraph ‎(c)
above.

2.3
OPERATING OR PRODUCTION COSTS

Any and all general, administrative and service costs, and any other Petroleum
Operations Costs incurred from the approval date of any relevant Development and
Production Plan, and from the commencement of funding of the Reserve Fund.
2.4
COMMERCIALIZATION COSTS

Any and all costs incurred for exporting Hydrocarbons to the Delivery Point.
2.5
ALLOCATION OF GENERAL AND ADMINISTRATIVE COSTS

With the exception of general and administration costs incurred in Equatorial
Guinea directly assignable to the Annual Budget, the general and administration
expenditures incurred by the Contractor outside of national territory with
respect to Petroleum Operations shall be determined in accordance with the
sliding scale set out below, based on total Petroleum Operations Costs actually
incurred during the Year and duly justified by the Contractor and approved by
the Ministry:
(a)
Prior to First Oil (commercial Production):

Up to $5,000,000 Dollars    4%
Next $10,000,000 Dollars    3%
Next $15,000,000 Dollars    ‎1.5%
Balance                0.5%
(b)
After First Oil (first commercial Production):

Up to $5,000,000 Dollars    5%
Next $10,000,000 Dollars    2%
Next $15,000,001) Dollars    ‎1.5%
Balance                1%
2.6
Except as provided otherwise in the Contract to the contrary, approved Petroleum
Operation Costs described in Articles ‎2.1 to ‎2.5 of this Accounting Procedure,
will be recoverable by the Contractor in accordance with Article ‎7.2 of the
Contract.

2.7
INTEREST RECOVERY

Subject to and in accordance with the Hydrocarbons Law, any interest on loans
obtained by the Contractor from Affiliated Companies or from Persons other that,


73



--------------------------------------------------------------------------------




Affiliated Companies for investments in Petroleum Operations shall be
recoverable and at a rate of interest not greater than LIBOR plus ‎3.5% as a
Petroleum Operations Cost and shall be deductible for tax purposes, when
estimating any Income Tax liabilities of the Contractor provided that the rate
of interest and the terms of repayment have been approved by the Ministry in
advance.
2.8
NON RECOVERABLE COSTS

Costs that are not recoverable as Petroleum Operations Costs shall include the
following:
(a)
signature bonus paid by the Contractor;

(b)
any Discovery bonus paid by the Contractor;

(c)
any Production bonus paid by the Contractor;

(d)
annual surface rentals paid to the State;

(e)
interests on loans as provided by Article ‎2.7 of this Accounting Procedure;

(f)
any unapproved over-expenditures that exceed the limits of Article ‎4.4 of this
Contract;

(g)
any payments made to the State for failure to fulfill the minimum Exploration
work obligations pursuant to ‎Article 3 of the Contract;

(h)
any fines and sanctions incurred for infringing the laws and regulations of
Equatorial Guinea;

(i)
any donation to the State or other similar expenses unless otherwise agreed;

(j)
the State’s audit and inspection expenses incurred as a result of the absence of
original documents in the Contractor’s offices in Equatorial Guinea;

(k)
any sanction imposed on the Contractor under the Hydrocarbons Law or otherwise;
and

(l)
costs related to the assignment from the Contractor to any of its Affiliates or
other Persons.

2.9
INSURANCE AND CLAIMS

Petroleum Operations Costs shall include premiums paid for insurance required
[and approved] in accordance with the Contract. All expenses incurred and paid
by the Contractor in respect of any insurance claim, less any costs recovered by
the Contractor by means of insurance claims, shall be included and recoverable
as Petroleum Operations Costs, provided these expenses are not incurred as a
consequence of their being not recoverable under a policy of insurance of the
Contractor, in which case they shall not be recoverable, provided the Contractor
has duly applied the corresponding withholding tax in accordance with the Tax
Law.
2.10
INVENTORY ACCOUNTING



74



--------------------------------------------------------------------------------




Any costs of articles bought for inventory will be recoverable as from the
Calendar Year in which such materials and equipment have been used in the
Petroleum Operations in the Contract Area.


75



--------------------------------------------------------------------------------






ARTICLE 3    
OTHER CLASSIFICATION OF COSTS AND EXPENDITURES
(Accounting Methods For Estimating Any Income Tax Liability)
During any Calendar Year in which commercial Production occurs, the Petroleum
Operations Costs shall include the following:
3.1
CAPITAL COSTS

Any current Calendar Year capital costs shall be classified as Tangible (subject
to depreciation) and Intangible.
3.1.1
TANGIBLE CAPITAL COSTS

Tangible Capital Costs are such costs that are not intangible capital costs
incurred for the purchase of any assets related to the Petroleum Operations that
normally have a useful life of more than one (1) Year; such assets shall be
subject to annual depreciation pursuant to the provisions set forth in this
Accounting Procedure. Tangible Capital Costs include the following:
(a)
for Development Wells: the costs of completion materials and equipment (downhole
equipment, fixed production tubing, production packers, valves, wellhead
equipment, subsoil elevation equipment, pumping rods, surface pumps, discharge
cables, collection equipment, delivery lines, fixed Christmas tree and valves,
oil and gas pipelines, fixed materials and equipment, piers, anchors, buoys,
Hydrocarbon treatment facilities and equipment, secondary recovery systems,
reinjection compressors, water pumps and their pipes);

(b)
for any purchase of goods and equipment: the actual cost of the asset (excluding
transportation), the cost for construction of platforms outside of the Contract
Area, the cost of power generators and facilities onshore;

(c)
for the purchase of moveable goods: automotive machinery (vehicles, tractors,
tow trucks, tools, flatbeds, etc.), construction machinery and equipment
(furniture, office equipment and other equipment);

(d)
for construction purposes: the building cost of housing and residential
facilities, offices, warehouses, workshops, power plants, storage facilities and
access roads for development activities, the cost of piers and anchors,
treatment plants and machinery, secondary recovery systems, gas plants and steam
systems; and

(e)
drilling and Production facilities and platforms.

With the exception of land purchased by the Contractor, all and any goods
mentioned herein shall be depreciated in accordance with Article ‎3.2 of this
Accounting Procedure.
3.1.2
INTANGIBLE CAPITAL COSTS



76



--------------------------------------------------------------------------------




Intangible capital costs shall be such ongoing costs incurred for the purchase
of moveable goods and services directly related to the Petroleum Operations and
they shall not be depreciated, but shall be tax deductible as incurred. Such
costs/expenses shall include the following:
(a)
costs of aerial magnetic, aerial gravimetric, topographic, geological,
geophysical and geochemical surveys, interpreting and reinterpreting technical
data costs, Exploration labor and similar costs;

(b)
costs of drilling Exploration Wells and Appraisal Wells: all costs of services
rendered for drilling Exploration and Appraisal Wells, chemical products, rental
costs (for helicopters, flatbeds, ships, tow barges, etc.) transportation,
storage facilities, accommodation, technical services for mud control, Well
geology, directional Well drilling, divers, mud control, well geology testing,
cementing and similar costs;

(c)
costs of drilling Development Wells, such as rig and platform mobilization and
demobilization, rig and platform drilling contracts and leases, platform and
infrastructure installations labor, fuel, water, conductors, drill bits, drill
pipe, equipment rental, production testing equipment, Christmas tree for
production testing, mud and its components, chemical products, rental costs (for
helicopters, flatbeds, ships, tow barges, etc.), transportation, storage
facilities, accommodation, technical services for mud control, Well placement
geology, directional drilling Wells, divers, production and appraisal tests,
completion and supervision;

(d)
costs of acquisition or purchase of goods and services such as transportation
costs, operation costs, equipment checks, costs of on-site installation,
maintenance costs and fuel costs;

(e)
general services (electric logs, vertical seismic profile (VSP), mud control,
core sampling, Well geology tests, cementing, production tests, supervision and
similar costs), delineation services, any heavy engineering machinery leasing,
and other expenses incurred abroad;

(f)
materials, reconstruction of access and other roads, and other intangible goods
for construction, public services and construction support; and

(g)
other Exploration Costs, support or temporary facilities with a useful life of
less than one (1) Year.

3.2
DEPRECIATION OF TANGIBLE CAPITAL COSTS

Depreciation will be estimated from the Calendar Year in which the asset is
placed into service, with a full Year’s depreciation allowed for the initial
Calendar Year. For the purpose of estimating responsibility regarding Income
Tax, depreciation shall be determined using a five (5) Year straight-line
method.
3.3
NON-CAPITAL COSTS

Non-capital costs shall be classified as follows:
3.3.1
CONTRACTOR’S DEDUCTIBLE COSTS



77



--------------------------------------------------------------------------------




For Income Tax purposes, the Contractor’s deductible costs shall include the
following:
(a)
general and administrative expenses (personnel salaries, insurance premiums,
labor, technical office services and other similar services, material services,
public relations, expenses abroad related with Petroleum Operations in
Equatorial Guinea, determined in accordance with Article ‎2.5 of this Accounting
Procedure);

(b)
Intangible Capital Costs;

(c)
labor, materials and services indirectly used in operations of Wells,
feasibility studies for production of Crude Oil or Natural Gas fields, secondary
recovery operations, storage operations, handling, transportation and delivery,
Natural Gas Well operations, transportation and delivery of Natural Gas,
services for Natural Gas treatment, environmental protection measures and any
other maintenance activities indirectly related to Petroleum Operations.

(d)
Contributions to the Reserve Fund.

3.3.2
CONTRACTOR’S NON-DEDUCTIBLE COSTS

For Income Tax purposes, the following costs of the Contractor shall be
nondeductible:
(a)
signature bonus paid by the Contractor;

(b)
any Discovery bonus paid by the Contractor;

(c)
any Production bonus paid by the Contractor;

(d)
annual surface rentals paid to the State;

(e)
any unapproved over-expenditures that exceed the limits of Article ‎4.4 of the
Contract;

(f)
interest on loans as provided in Article ‎2.7 of this Accounting Procedure;

(g)
any payment made to the State for failure to fulfill the minimum Exploration
work obligations pursuant to ‎Article 3 of the Contract;

(h)
any fines and sanctions incurred for infringing the laws and regulations of
Equatorial Guinea;

(i)
sums that exceed the set limits with regard to the depreciation of tangible
assets;

(j)
any donation to the State and other similar expenses unless otherwise agreed;

(k)
the State’s audit and inspection expenses incurred by the absence of original
documents in the office of the Contractor in Equatorial Guinea;



78



--------------------------------------------------------------------------------




(l)
any sanction imposed on the Contractor under the Hydrocarbons Law or otherwise;
and

(m)
costs relating to the assignment from the Contractor to any of its Affiliates or
other Persons.

ARTICLE 4    
BASES OF INCOME TAX CALCULATION
4.1
PRACTICAL DETERMINATION OF THE TAXABLE BASE

In order to determine the taxable base and for the purposes of calculating the
Contractor’s responsibility regarding annual Income Tax liability, the following
will be taken into account:
Taxable base = [(1)] – {[(2)+(3)+(4)]+[(5)+(6)+(7)+(8)]}.
(1)
Annual gross revenues

(2)
Royalties

(3)
State’s share of net Hydrocarbons

(4)
State’s right to a share of Production based on its carried or paid interest in
the Contract

(5)
Deductible intangible capital costs

(6)
Depreciation of tangible capital costs

(7)
Deductible non-capital costs

(8)
Losses authorized and certified by the Ministry, corresponding to previous
Calendar Years

4.2
PRINCIPLE OF TAX TREATMENT OF A FINANCIAL YEAR DEFICIT

In case of any deficit during a Calendar Year, such deficit will be regarded as
relating to the following Calendar Year and deducted from the profit made during
said Calendar Year; if such profit is not sufficient for the deduction to be
made in full, the excess (certified by the Ministry) of the deficit will be
successively carried over to the profits of the following Calendar Year in
accordance with the Tax Laws.


79



--------------------------------------------------------------------------------






ARTICLE 5    
RECORDS AND VALUATION OF ASSETS
5.1
RECORDS

The Contractor shall keep correct, accurate and detailed records of all property
used for Petroleum Operations under the Contract in accordance with generally
accepted practice of the international petroleum industry.
5.2
INVENTORIES DURING INITIAL EXPLORATION OPERATIONS

Prior to the date of approval of the first Annual Work Program and Annual Budget
submitted pursuant to ‎Article 4 of the Contract, the Contractor shall prepare
an initial annual schedule (to be included as part of the material statement
required under ‎Article 6 of this Accounting Procedure) of all property to be
used for Petroleum Operations and its value as shown in the Contractor’s books.
5.3
INVENTORIES IN SUBSEQUENT OPERATIONS

Subsequent to the date of approval of the Annual Work Program and Annual Budget
pursuant to ‎Article 4 of the Contract, inventories of property used in
Petroleum Operations under the Contract shall be taken at regular intervals but
at least once per Calendar Year.
The Contractor shall give the Ministry at least thirty (30) days prior notice of
its intention to take such inventory and the Ministry shall have the right to be
represented when such inventory is taken. The Contractor shall clearly state the
principles upon which valuation of the inventory has been based and shall
provide to the Ministry a full report on such inventory within sixty (60) days
of the completion of the inventory.


80



--------------------------------------------------------------------------------






ARTICLE 6    
STATEMENTS AND REPORTS
6.1
FINANCIAL STATEMENTS AND TAX REPORTS TO BE SUBMITTED BY CONTRACTOR

The Contractor shall present detailed accounts showing all Petroleum Operations
Costs incurred by the Contractor over the last Calendar Year. Such accounts must
be submitted to the Ministry within ninety (90) days from the end of such
Calendar Year and shall be certified by an independent auditor accepted by the
Parties. Such period may be extended by an additional thirty (30) days at the
Contractor’s request and with the approval of the Ministry; such consent shall
not be unreasonably delayed or withheld.
Income Tax returns shall be duly completed with enough detailed information as
to allow a thorough understanding by the Tax Administration of Equatorial
Guinea, including:
(a)
depreciation details;

(b)
fixed assets information;

(c)
Production and export statistics and details;

(d)
all tax related reports provided for in the Contract; and

(e)
detailed information on deductible expenses for estimating tax liabilities in
accordance with the Tax Law.

6.2
PRODUCTION STATEMENT

Without prejudice to the rights and obligations of the Parties under the
Contract, as from the initial date of commencement of commercial Production from
the Contract Area, the Contractor shall submit a monthly Production statement to
the Ministry showing the following information, which shall be separated by each
Commercial Field as well as in aggregate for the Contract Area:
(a)
the quantity of Crude Oil produced and saved;

(b)
the quality characteristics of such Crude Oil produced and saved;

(c)
the quantity of Natural Gas produced and saved;

(d)
the quality characteristics of such Natural Gas produced and saved;

(e)
the quantities of Crude Oil and Natural Gas used for the purposes of carrying
out drilling and Production operations;

(f)
the quantities of Crude Oil and Natural Gas unavoidably lost;

(g)
the quantities of Natural Gas flared and vented;



81



--------------------------------------------------------------------------------




(h)
the size of Hydrocarbon stocks held at the beginning of the calendar month in
question;

(i)
the size of any Hydrocarbon stocks held at the end of the calendar month in
question;

(j)
the quantities of Natural Gas re-injected into the Hydrocarbon reservoir; and

(k)
the quantities of Hydrocarbons delivered and sold.

All quantities shown in such statement shall be expressed in both volumetric
terms (barrels of Crude Oil [bbls] and cubic meters of Natural Gas [M3]) and in
weight (metric tons [MT] and long tons [LT]).
The Production statement for each calendar month, and the technical report on
each Well shall be submitted to the Ministry no later than a period of fifteen
(15) days after the end of such calendar month.
6.3
VALUE OF PRODUCTION AND PRICING STATEMENT

For the purposes of ‎Article 10 of the Contract, the Contractor shall prepare a
Quarterly statement providing details of the value of Hydrocarbons produced,
saved and sold during each Quarter.
The value of Production statement shall include the following information:
(a)
the quantities, prices and income received by the Contractor as a result of
sales of Hydrocarbons to third parties during the Quarter in question;

(b)
the quantities, prices and income received by the Contractor as a result of
sales of Hydrocarbons, other than sales to third parties, during the Quarter in
question;

(c)
the value of any stocks of Hydrocarbons at the end of the Quarter preceding the
Quarter in question;

(d)
the value of any stocks of Hydrocarbons at the end of the Quarter in question;
and

(e)
the information available to the Contractor concerning the prices of competitive
Crude Oils, insofar as required for the purposes of ‎Article 10 of the Contract.

6.4
PETROLEUM OPERATIONS COSTS STATEMENT

6.4.1
QUARTERLY STATEMENT

The Contractor shall prepare a Quarterly Petroleum Operations Costs statement
showing those Petroleum Operations Costs incurred by the Contractor with respect
to the Contract Area, as provided under this Accounting Procedure.
Any Development and Production Costs shall be separately identified for each
Commercial Field, if such is the case, and the Contractor shall specify the
basis of


82



--------------------------------------------------------------------------------




allocation of shared costs. If the Ministry is not satisfied with the
itemization shown within the categories, the Contractor shall provide a more
detailed breakdown.
Any Exploration Costs shall be shown separately.
The Petroleum Operations Costs statement for each Quarter shall be submitted to
the Ministry no later than a period of thirty (30) days after the end of each
Quarter.
6.4.2
Annual Statement

The Contractor shall prepare an annual Petroleum Operations Costs Statement
containing the following information for the purposes of Articles ‎9 and ‎16 of
the Contract:
(a)
Petroleum Operations Costs not yet recovered and carried forward from the
previous Calendar Year, if any;

(b)
Petroleum Operations Costs for the Calendar Year in question;

(c)
the quantity and value of Hydrocarbon Production taken by the Contractor as Cost
Recovery Oil under the provisions of Article ‎7.2 of the Contract for the
Calendar Year in question; and

(d)
Petroleum Operations Costs not yet recovered at the end of the Calendar Year in
question.

The annual Petroleum Operations Costs Statement shall be submitted to the
Ministry no later than a period of forty--five (45) days following the end of
each Calendar Year.
6.5
PRODUCTION SHARING STATEMENT

Within sixty (60) days following the end of each Calendar Year, the Contractor
shall submit to the Ministry with respect to such Calendar Year a Production
sharing statement containing the following information for the purposes of
‎Article 7 of the Contract:
(a)
the value of all sales of Hydrocarbons made by the Contractor as from the
Effective Date of the Contract up to the end of the previous Calendar Year;

(b)
the value of all sales of Hydrocarbons made by the Contractor during the
Calendar Year in question;

(c)
the total of (a) and (b) above at the end of the Calendar Year in question;

(d)
the accumulated Petroleum Operations Costs as from the Effective Date of the
Contract up to the end of the previous Calendar Year;

(e)
the Petroleum Operations Costs for the Calendar Year in question;

(f)
the total of (d) and (e) above at the end of the Calendar Year in question;

(g)
quantity and value of the Contractor’s share in Hydrocarbons; and



83



--------------------------------------------------------------------------------




(h)
quantity of State’s share of Hydrocarbons and its value if sold by the
Contractor.

6.6
ANNUAL END-OF-YEAR STATEMENT

No later than 31 March of each Calendar Year, the Contractor shall submit to the
Ministry an end-of-year statement, and statement of accounts corresponding to
the previous fiscal Year, and which shall contain the following information:
(a)
accounting conciliation of the expenses against the approved Annual Budget;

(b)
accounting conciliation of the expenses with the recoverable costs; and

(c)
accounting conciliation of the expenses with the deductible costs.

6.7
ANNUAL BUDGET STATEMENT

The Contractor shall submit to the Ministry an Annual Budget Statement pursuant
to the provisions of ‎Article 4 of the Contract. Such statement shall
distinguish between budgeted Exploration Costs and Development and Production
Costs by Quarter and shall correspond to the individual items of Petroleum
Operations included in the Annual Work Program.


84



--------------------------------------------------------------------------------







ANNEX D    
PARENT COMPANY GUARANTEE
This Annex is an integral part of this Contract between the Republic of
Equatorial Guinea and the Contractor.
THIS GUARANTEE is made on this [insert day] of [insert month and year]
BETWEEN:
(1)
[THE GUARANTOR], a company organized and existing under the laws of [insert
jurisdiction], and having its registered office at [insert address] (the
Guarantor); and

(2)
THE REPUBLIC OF EQUATORIAL GUINEA (the State), represented for the purposes of
this Guarantee by the Ministry of Mines and Hydrocarbons (the Ministry).

WHEREAS, the Guarantor is the parent entity of [insert name of Company]
organized and existing under the laws of [insert jurisdiction], and having its
registered office at [insert address] (the Company);
WHEREAS, the Company has entered into a production sharing contract (the
Contract) with, among others, the State in respect of the Contract Area;
WHEREAS, the Company has a Participation Interest under the Contract;
WHEREAS, the State desires that the execution and performance of the Contract by
the Company be guaranteed by the Guarantor and the Guarantor desires to furnish
this Guarantee as an inducement to the State to enter into the Contract and in
consideration of the rights and benefits inuring to the Company thereunder; and
WHEREAS, the Guarantor accepts that it fully understands and assumes the
contractual obligations under the Contract of the Company.
NOW THEREFORE, it is hereby agreed as follows:
1.
Definitions and Interpretation

All capitalized words and expressions in this Guarantee have the same meaning as
in the Contract, unless otherwise specified to herein. ‎Article 30 of the
Contract is incorporated herein, mutatis mutandis, by this reference.
2.
Scope of this Guarantee

The Guarantor hereby guarantees to the State the timely payment and performance
of any and all indebtedness and obligations whatsoever of the Company to the
State arising under or in relation to the Contract, including the payment of any
amounts required to be paid by the Company to the State when the same become due
and payable; provided, however, that the liability of the Guarantor to the State
hereunder shall not exceed the lesser of:
(a)
the liabilities of the Company to the State;



85



--------------------------------------------------------------------------------




(b)
[insert amount] Dollars ($[insert amount]) during the Exploration Period, as may
be extended in accordance with the Contract; and

(c)
[insert amount] Dollars ($[insert amount]) during the Development and Production
period.



3.
Waiver of Notice, Agreement to All Modifications

The Guarantor hereby waives notice of the acceptance of this Guarantee and of
the state of indebtedness of the Company at any time, and expressly agrees to
any extensions, renewals, modifications or acceleration of sums due to the State
under the Contract or any of the terms of the Contract, all without relieving
the Guarantor of any liability under this Guarantee.
4.
Absolute and Unconditional Guarantee

The obligations of the Guarantor shall be an absolute, unconditional and (except
as provided in Article ‎2 above) unlimited guarantee of payment and performance
to be performed strictly in accordance with the terms hereof, and without
respect to such defences as might be available to the Company.
5.
No Discharge of Guarantor

The obligations of the Guarantor hereunder shall not in any way be released or
otherwise affected by: a release or surrender by the Company of any collateral
or other security it may hold or hereafter acquire for payment of any obligation
hereby guaranteed; by any change, exchange or alteration of such collateral or
other security; by the taking of or the failure to take any action with respect
thereto either against the Company or against the Guarantor; or by any other
circumstance which might otherwise constitute a legal or equitable discharge or
defence of a guarantor.
6.
No Prior Action Required

The State shall not be required to make demand for payment or performance first
against the Company or any other Person or to proceed against any collateral or
other security which might be held by the State or otherwise to take any action
before resorting to the Guarantor hereunder.
7.
Cumulative Rights

All rights, powers and remedies of the State hereunder shall be cumulative and
not alternative, and shall be in addition to all rights, powers and remedies
given to the State by law or otherwise.
8.
Continuing Guarantee

This Guarantee is intended to be and shall be considered as a continuing
guarantee of payment and performance and shall remain in full force and effect
for so long as the Contract and any amendments thereto shall remain outstanding
or there shall exist any liability of the Company to the State thereunder.
9.
Notice of Demand

Upon default in the performance of any of the obligations of the Company
guaranteed hereunder, the State or its duly authorized attorney may give written
notice to the


86



--------------------------------------------------------------------------------




Guarantor at its principle office in [insert jurisdiction] of the amount due,
and the Guarantor, within a period of ten (10) Business Days, will make, or
cause to be made, payment of such amount as notified, in Dollars, at such bank
or other place in [insert jurisdiction] as the State shall designate and without
set-off or reduction whatsoever of such payment in respect of any claim the
Parent Company or the Company may then have or thereafter might have.
10.
Assignment

The Guarantor shall not in any way effect, or cause or permit to be effected,
the assignment or transfer of any of its obligations hereunder without the
express written consent of the State.
11.
Subrogation

Until all indebtedness hereby guaranteed has been paid in full, the Guarantor
shall have no right of subrogation to any security, collateral or other rights
which may be held by the State.
12.
Payment of Expenses

The Guarantor shall pay to the State all reasonable costs and expenses,
including attorney’s fees, incurred by it in collecting or compromising any
indebtedness of the Company hereby guaranteed or in enforcing the Contract or
this Guarantee.
13.
Governing Law and Arbitration

This Guarantee shall be governed by and interpreted in accordance with the laws
of Equatorial Guinea.
All disputes or claims arising out of or relating to this Guarantee shall be
finally settled by arbitration, in accordance with the procedure set forth in
the Contract; however, if in addition to the arbitration hereunder an
arbitration has also been commenced under the Contract with respect to
obligations hereby guaranteed, the arbitration commenced hereunder shall be
consolidated with the arbitration commenced under the Contract and the arbitral
body appointed hereunder shall be the same arbitral body appointed pursuant to
the Contract. The arbitration shall be conducted in the Spanish and English
languages and the decision shall be final and binding on the parties.
14.
Severability of Provisions

In the event that for any reason any provision hereof may prove illegal,
unenforceable or invalid, the validity or enforceability of the remaining
provisions hereof shall not be affected.
15.
Confidentiality

The Guarantor agrees to treat this Guarantee and the Contract as confidential
and shall not disclose, willingly or unwillingly, to any third party, except to
the extent required by law, the terms and conditions hereof or thereof without
the prior written consent of the State.


87



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor and the Company execute this Guarantee this
[insert day] day of [insert month and year].
[GUARANTOR]


By:                 
Title:                 


THE REPUBLIC OF EQUATORIAL GUINEA
THE MINISTRY OF MINES AND HYDROCARBONS


By:                 
Title:                 


88

